[pncchesapeakecreditagree001.jpg]
68576829_13 Published CUSIP Number: 16530HAA5 Revolving Credit CUSIP Number:
16530HAB3 $150,000,000 REVOLVING CREDIT FACILITY CREDIT AGREEMENT by and among
CHESAPEAKE UTILITIES CORPORATION and THE LENDERS PARTY HERETO and PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swing Loan Lender and Issuing
Lender PNC CAPITAL MARKETS LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Lead Arrangers and Joint Bookrunners and BANK OF AMERICA,
N.A., as Syndication Agent Dated as of October 8, 2015



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree002.jpg]
TABLE OF CONTENTS Page -i- 68576829_13 ARTICLE 1 CERTAIN DEFINITIONS
.......................................................................................
1 1.1 Certain Definitions
.................................................................................................
1 1.2 Construction
.........................................................................................................
27 1.3 Accounting Principles; Changes in GAAP
.......................................................... 27 ARTICLE 2
REVOLVING CREDIT AND SWING LOAN FACILITIES ................................ 28
2.1 Revolving Credit Commitments.
......................................................................... 28 2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans ..........
28 2.3 Fees
......................................................................................................................
29 2.4 Termination or Reduction of Revolving Credit Commitments
........................... 29 2.5 Revolving Credit Loan Requests; Conversions
and Renewals; Swing Loan Requests.
..............................................................................................................
30 2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
........................................................................................
30 2.7 Notes
....................................................................................................................
33 2.8 Reserved.
..............................................................................................................
33 2.9 Letter of Credit Subfacility.
.................................................................................
33 2.10 Defaulting
Lenders...............................................................................................
40 2.11 Increase in Revolving Credit Commitments.
....................................................... 42 2.12 Extension of
Expiration Date
...............................................................................
43 ARTICLE 3 RESERVED
............................................................................................................
45 ARTICLE 4 INTEREST RATES
................................................................................................
45 4.1 Interest Rate
Options............................................................................................
45 4.2 Interest
Periods.....................................................................................................
46 4.3 Interest After Default
...........................................................................................
46 4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
.............................................................................................................
47 4.5 Selection of Interest Rate Options
....................................................................... 48
ARTICLE 5 PAYMENTS; TAXES; YIELD MAINTENANCE
................................................ 48 5.1 Payments
..............................................................................................................
48 5.2 Pro Rata Treatment of Lenders
............................................................................ 49



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree003.jpg]
TABLE OF CONTENTS (continued) Page -ii- 68576829_13 5.3 Sharing of Payments by
Lenders
......................................................................... 49 5.4
Administrative Agent’s Clawback.
...................................................................... 50 5.5
Interest Payment Dates
........................................................................................
50 5.6 Voluntary Prepayments.
.......................................................................................
50 5.7 Reserved.
..............................................................................................................
52 5.8 Increased Costs.
...................................................................................................
52 5.9 Taxes.
...................................................................................................................
54 5.10 Indemnity
.............................................................................................................
57 5.11 Settlement Date Procedures
.................................................................................
58 5.12 Cash Collateral
.....................................................................................................
59 ARTICLE 6 REPRESENTATIONS AND WARRANTIES
....................................................... 60 6.1 Organization and
Qualification; Power and Authority; Compliance With Laws; Title to Properties;
Event of Default ......................................................... 60
6.2 Borrower; Subsidiaries and Owners; Investment Companies
............................. 60 6.3 Validity and Binding Effect
.................................................................................
61 6.4 No Conflict; Material Agreements; Consents
...................................................... 61 6.5 Litigation
..............................................................................................................
61 6.6 Financial Statements.
...........................................................................................
61 6.7 Margin Stock
........................................................................................................
62 6.8 Full Disclosure
.....................................................................................................
62 6.9 Taxes
....................................................................................................................
63 6.10 Patents, Trademarks, Copyrights, Licenses, Etc
.................................................. 63 6.11 Reserved
...............................................................................................................
63 6.12 Insurance
..............................................................................................................
63 6.13 ERISA Compliance.
.............................................................................................
63 6.14 Environmental
Matters.........................................................................................
64 6.15 Solvency
...............................................................................................................
65 6.16 Anti-Terrorism Laws
...........................................................................................
65 ARTICLE 7 CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
.........................................................................................................
65 7.1 Initial Loans and Letters of Credit.
...................................................................... 65



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree004.jpg]
TABLE OF CONTENTS (continued) Page -iii- 68576829_13 7.2 Each Loan or Letter of
Credit
..............................................................................
67 ARTICLE 8 AFFIRMATIVE
COVENANTS.............................................................................
67 8.1 Preservation of Existence, Etc
............................................................................. 67
8.2 Payment of Liabilities, Including Taxes, Etc
....................................................... 68 8.3 Maintenance of
Insurance
....................................................................................
68 8.4 Maintenance of Properties and Leases
................................................................. 68 8.5
Inspection Rights
.................................................................................................
68 8.6 Keeping of Records and Books of Account
......................................................... 68 8.7 Compliance with
Laws; Use of Proceeds
............................................................ 69 8.8 Further
Assurances...............................................................................................
69 8.9 Anti-Terrorism Laws; International Trade Law Compliance
.............................. 69 8.10 Reserved.
..............................................................................................................
69 8.11 Reporting Requirements
......................................................................................
69 8.12 Certificates; Notices; Additional Information.
.................................................... 70 ARTICLE 9 NEGATIVE
COVENANTS
...................................................................................
71 9.1 Indebtedness
.........................................................................................................
71 9.2 Liens; Lien Covenants
.........................................................................................
72 9.3 Loans and Investments
.........................................................................................
72 9.4 Line of Business
...................................................................................................
72 9.5 Liquidations, Mergers, Consolidations, Acquisitions
.......................................... 72 9.6 Dispositions of Assets or
Subsidiaries .................................................................
72 9.7 Affiliate
Transactions...........................................................................................
73 9.8 Maximum Funded Indebtedness to Total Adjusted Capitalization Ratio
............ 73 9.9 Limitation on Negative Pledges and Restrictive Agreements
............................. 73 ARTICLE 10 DEFAULT
............................................................................................................
74 10.1 Events of Default
.................................................................................................
74 10.2 Consequences of Event of Default.
...................................................................... 76 10.3
Application of Proceeds
.......................................................................................
77 ARTICLE 11 THE ADMINISTRATIVE AGENT
..................................................................... 79 11.1
Appointment and Authority
.................................................................................
79



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree005.jpg]
TABLE OF CONTENTS (continued) Page -iv- 68576829_13 11.2 Rights as a Lender
................................................................................................
79 11.3 Exculpatory Provisions
........................................................................................
79 11.4 Reliance by Administrative Agent
....................................................................... 80 11.5
Delegation of Duties
............................................................................................
81 11.6 Resignation of Administrative Agent
.................................................................. 81 11.7
Non-Reliance on Administrative Agent and Other Lenders
................................ 82 11.8 No Other Duties, Etc
............................................................................................
82 11.9 Administrative Agent’s Fee
.................................................................................
82 11.10 Administrative Agent May File Proofs of Claim
................................................. 82 11.11 Reserved
...............................................................................................................
83 11.12 No Reliance on Administrative Agent’s Customer Identification Program
........ 83 11.13 Lender Provided Interest Rate Hedges, Lender Provided
Commodity Hedges and Other Lender Provided Financial Service Products
......................... 83 ARTICLE 12 MISCELLANEOUS
.............................................................................................
84 12.1 Modifications, Amendments or Waivers
............................................................. 84 12.2 No Implied
Waivers; Cumulative Remedies
....................................................... 85 12.3 Expenses;
Indemnity; Damage Waiver.
............................................................... 85 12.4
Reserved.
..............................................................................................................
87 12.5 Holidays
...............................................................................................................
87 12.6 Notices; Effectiveness; Electronic Communication
............................................ 87 12.7 Severability
..........................................................................................................
88 12.8 Duration; Survival
................................................................................................
88 12.9 Successors and
Assigns........................................................................................
89 12.10 Confidentiality.
....................................................................................................
93 12.11 Counterparts; Integration; Effectiveness.
............................................................. 94 12.12 Choice of
Law Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trail.
............................................................................. 95
12.13 USA Patriot Act Notice
.......................................................................................
96 12.14 No Advisory or Fiduciary Responsibility
............................................................ 96



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree006.jpg]
-v- 68576829_13 LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 1.1(B) -
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P) - PERMITTED
LIENS SCHEDULE 6.2 - SUBSIDIARIES SCHEDULE 6.6(B) - INDEBTEDNESS AND LIABILITIES
SCHEDULE 9.1 - PERMITTED INDEBTEDNESS EXHIBITS EXHIBIT A - ASSIGNMENT AND
ASSUMPTION AGREEMENT EXHIBIT B - PERMITTED ACQUISITION CERTIFICATE EXHIBIT C -
REVOLVING CREDIT NOTE EXHIBIT D - SWING LOAN NOTE EXHIBIT E - REVOLVING CREDIT
LOAN REQUEST EXHIBIT F - SWING LOAN REQUEST EXHIBIT G - NEW LENDER JOINDER
EXHIBIT H-1 - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT H-2 - U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) EXHIBIT H-3 - U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT H-4 - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT I -
QUARTERLY COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree007.jpg]
68576829_13 CREDIT AGREEMENT THIS CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of October 8, 2015 and is made by and among CHESAPEAKE
UTILITIES CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the “Administrative Agent”), Swing Loan Lender and
Issuing Lender. The Borrower has requested the Lenders to provide a revolving
credit facility to the Borrower in an aggregate principal amount not to exceed
$150,000,000, including therein a Swing Loan subfacility and a Letter of Credit
subfacility. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows: ARTICLE 1 CERTAIN DEFINITIONS 1.1 Certain
Definitions. In addition to words and terms defined elsewhere in this Agreement,
the following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise: Acquisition shall mean any
transaction, or any series of related transactions, consummated on or after the
date of this Agreement, by which the Borrower or any of its Subsidiaries (a)
acquires any ongoing business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company. Additional
Commitment Lender shall have the meaning specified in Section 2.12(d)
[(Additional Commitment Lenders]. Administrative Agent shall mean PNC Bank,
National Association, and its successors and assigns, in its capacity as
administrative agent hereunder. Administrative Agent’s Fee shall have the
meaning specified in Section 2.3(a) [Fees]. Administrative Agent’s Letter shall
have the meaning specified in Section 2.3(a) [Fees]. Administrative
Questionnaire shall mean an administrative questionnaire in a form supplied by
the Administrative Agent.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree008.jpg]
2 68576829_13 Affiliate shall mean, with respect to a specified Person, another
Person that directly or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
Alternate Source shall have the meaning specified in the definition of LIBOR
Rate. Anniversary Date shall have the meaning specified in Section 2.12(a)
[Requests for Extension]. Anti-Terrorism Laws shall mean any Laws relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, all as amended,
supplemented or replaced from time to time. Applicable Margin shall mean the
corresponding percentages per annum as set forth below based on the Total
Indebtedness to Total Capitalization Ratio: Revolving Credit Loans Pricing Level
Total Indebtedness to Total Capitalization Ratio Commitment Fee Letter of Credit
Fee LIBOR + Base Rate + I Equal to or less than 35.0% 0.075% 0.875% 0.875%
0.000% II Greater than 35.0% but equal to or less than 50.0% 0.100% 1.000%
1.000% 0.000% III Greater than 50.0% but equal to or less than 60.0% 0.125%
1.125% 1.125% 0.125% IV Greater than 60.0% 0.175% 1.250% 1.250% 0.250% The
Applicable Margin shall be determined and adjusted quarterly on the date on
which the Borrower is required to provide a Compliance Certificate pursuant to
Section 8.12(a) [Certificates; Notices; Additional Information] for the most
recently ended fiscal quarter of the Borrower (each such date, a “Calculation
Date”); provided that (a) the Applicable Margin shall be based on Pricing Level
II until the Calculation Date related to the Compliance Certificate delivered
for the fiscal quarter ended September 30, 2015, and, thereafter the Pricing
Level shall be determined by reference to the Total Indebtedness to Total
Capitalization Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date, and (b) if
the Borrower fails to provide any Compliance Certificate when due as required by
Section 8.12(a) [Certificates; Notices; Additional Information], the Applicable
Margin from the date on which



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree009.jpg]
3 68576829_13 such Compliance Certificate was required to have been delivered
shall be based on Pricing Level IV until such time as such Compliance
Certificate is delivered, at which time the Pricing Level shall be determined by
reference to the Total Indebtedness to Total Capitalization Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date, except as provided in the
preceding sentence. Any adjustment in the Pricing Level shall be applicable to
all extensions of credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.11(a) or (b) [Reporting
Requirements] or Section 8.12(a) [Certificates; Notices; Additional Information]
is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) any Commitments are in effect, or (iii) any Loan or Letter of
Credit Obligation is outstanding when such inaccuracy is discovered or such
financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Total Indebtedness to Total
Capitalization Ratio in the corrected Compliance Certificate were applicable for
such Applicable Period, and (C) the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent (for the benefit of the
applicable Lenders) the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4 [Administrative Agent’s Clawback]. Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to Section 5.1
[Payments] or Section 10.2 [Consequences of Event of Default] nor any of their
other rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder. Approved Fund
shall mean any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. Arrangers shall, collectively, mean PNC Capital
Markets LLC and MLPFS. Assignment and Assumption shall mean an assignment and
assumption entered into by a Lender and an Eligible Assignee (with the consent
of any party whose consent is required by Section 12.9 [Successors and
Assigns]), and accepted by the Administrative Agent, in substantially the form
of Exhibit A or any other form approved by the Administrative Agent. Authorized
Officer shall mean the Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Assistant Treasurer of the Borrower, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of the Borrower required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree010.jpg]
4 68576829_13 BAML Fee shall have the meaning specified in Section 2.3(b)
[Fees]. BAML Letter shall have the meaning specified in Section 2.3(b) [Fees].
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 1.00%). Any change in the Base
Rate (or any component thereof) shall take effect at the opening of business on
the day such change occurs. Base Rate Option shall mean the option of the
Borrower to have Loans bear interest at the rate and under the terms set forth
in Section 4.1(a)(i) [Revolving Credit Base Rate Options] or Section 4.1(b)
[Swing Loan Interest Rate], as applicable. Borrower shall have the meaning
specified in the introductory paragraph. Borrowing Date shall mean, with respect
to any Loan, the date of the making, renewal or conversion thereof, which shall
be a Business Day. Borrowing Tranche shall mean specified portions of Revolving
Credit Loans outstanding as follows: (i) any Revolving Credit Loans to which a
LIBOR Rate Option applies which become subject to the same Interest Rate Option
under the same Revolving Credit Loan Request by the Borrower and which have the
same Interest Period shall constitute one Borrowing Tranche, and (ii) all
Revolving Credit Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche. Business Day shall mean any day other than a Saturday or
Sunday or a legal holiday on which commercial banks are authorized or required
to be closed, or are in fact closed, for business in Pittsburgh, Pennsylvania
(or, if otherwise, the Lending Office of the Administrative Agent) and if the
applicable Business Day relates to any Loan to which the LIBOR Rate Option
applies, such day must also be a day on which dealings are carried on in the
London interbank market. Cash Collateralize shall mean to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the Issuing Lender or the Lenders, as collateral for Letter of Credit
Obligations or obligations of Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and each applicable
Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. Cash Equivalents shall, collectively, mean such items described
in clauses (i), (ii), (iii) and (iv) of the definition of Permitted Investments.
Cash Management Agreements shall have the meaning specified in Section 2.6(f)
[Swing Loans Under Cash Management Agreements].



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree011.jpg]
5 68576829_13 Cash Management Bank shall mean any Person that, at the time it
enters into an Other Lender Provided Financial Service Product, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Other Lender
Provided Financial Service Product. CFTC shall mean the Commodity Futures
Trading Commission. Change in Law shall mean the occurrence, after the date of
this Agreement, of any of the following: (i) the adoption or taking effect of
any Law, (ii) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Official Body or (iii) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of Law) by any Official Body; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of Law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented. Change of Control shall
mean (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
Equity Interests of the Borrower; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated. CIP Regulations shall have the meaning
specified in Section 11.12 [No Reliance on Administrative Agent’s Customer
Identification Program]. Closing Date shall mean October 8, 2015. Code shall
mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect. Commitment
shall mean, as to any Lender, its Revolving Credit Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments of all of the
Lenders. The term “Commitment” in reference to PNC only may also refer to its
Swing Loan Commitment as the context may require, but does not refer to the
aggregate of its Revolving Credit Commitment and its Swing Loan Commitment.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree012.jpg]
6 68576829_13 Commodity Hedge shall mean commodity swaps, commodity options,
forward commodity contracts and any other similar transactions entered into by
the Borrower in the ordinary course of its business (only for hedging (rather
than speculative) purposes) in order to provide protection to, or minimize the
impact upon, the Borrower of increasing prices of commodities. Commodity Hedge
Bank shall mean any Person that, at the time it enters into a Lender Provided
Commodity Hedge, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Lender Provided Commodity Hedge. Commodity Hedge Liabilities shall
have the meaning assigned in the definition of Lender Provided Commodity Hedge.
Compliance Certificate shall have the meaning specified in Section 8.12(a)
[Certificate of the Borrower]. Connection Income Taxes shall mean Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. Consolidated
Net Worth shall mean as of any date, the sum of the amounts that would be shown
on a consolidated balance sheet of the Borrower and its Subsidiaries at such
date for (a) capital stock, (b) capital surplus and (c) the other components of
stockholders’ equity. Consolidated Subsidiary shall mean with respect to any
Person at any date any Subsidiary of such Person or other entity the accounts of
which would be consolidated with those of such Person in its consolidated
financial statements if such statements were prepared as of such date in
accordance with GAAP. Consolidated Total Assets shall mean as of any date the
aggregate amount at which the assets of the Borrower and its Subsidiaries would
be shown on a consolidated balance sheet at such date. Control shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Covered Entity shall mean (a)
the Borrower and each of Borrower’s Subsidiaries and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise. Current Indebtedness shall mean with respect to any Person, all
Indebtedness for borrowed money and all Indebtedness secured by any Lien
existing on property owned by that



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree013.jpg]
7 68576829_13 Person (whether or not such Indebtedness have been assumed) which,
in either case, is payable on demand or within one year from their creation,
plus the aggregate amount of Guaranties by that Person of all such Indebtedness
of other Persons, except: (a) any Indebtedness which is renewable or extendible
at the option of the debtor to a date more than one year from the date of
creation thereof; (b) any Indebtedness which, although payable within one year,
constitutes principal payments on Indebtedness expressed to mature more than one
year from the date of its creation and (c) Revolving Credit Loans and Guaranties
of Revolving Credit Loans. Daily LIBOR Rate shall mean, for any day, the rate
per annum determined by the Administrative Agent by dividing (x) the Published
Rate by (y) a number equal to 1.00 minus the LIBOR Reserve Percentage on such
day. Notwithstanding the foregoing, if the Daily LIBOR Rate as determined above
would be less than zero (0.00), such rate shall be deemed to be zero (0.00)
percent for purposes of this Agreement. Debtor Relief Laws shall mean the
Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect. Defaulting Lender shall mean, subject to Section 2.10(b)
[Defaulting Lender Cure], any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swing Loan Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swing Loan Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by an Official Body so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree014.jpg]
8 68576829_13 of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Official Body) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.10(b) [Defaulting Lender Cure]) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swing Loan Lender and
each Lender. Disqualified Institution shall mean the Persons identified by the
Borrower in writing to the Administrative Agent prior to the Closing Date, and,
upon reasonable notice to the Administrative Agent, those Persons that are
competitors of the Borrower and its Subsidiaries (or reasonably known, on the
basis of their name, Affiliates of any such competitors (other than any such
Affiliate that is a bona fide fixed income fund)) that are specified in writing
from time to time by the Borrower on or after the Closing Date to the
Administrative Agent. Dollar, Dollars, U.S. Dollars and the symbol $ shall mean
lawful money of the United States of America. Drawing Date shall have the
meaning specified in Section 2.9(c) [Disbursements, Reimbursement]. Effective
Date shall mean the date indicated in a document or agreement to be the date on
which such document or agreement becomes effective, or, if there is no such
indication, the date of execution of such document or agreement. Eligible
Assignee shall mean any Person that meets the requirements to be an assignee
under Section 12.9 [Successors and Assigns](b)(iii), (v) and (vi) (subject to
such consents, if any, as may be required under Section 12.9 [Successors and
Assigns] (b)(iii)). Environmental Laws means any and all federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions having the force of law relating to pollution and the
protection of the environment or the release of any Hazardous Materials into the
environment. Environmental Liability shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any of its
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. Equity Interests shall mean, with respect to
any Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree015.jpg]
9 68576829_13 rights for the purchase or acquisition from such Person of shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all of the other ownership or profit interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. ERISA shall
mean the Employee Retirement Income Security Act of 1974, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect. ERISA Event shall mean (a) with respect to a Pension Plan, a reportable
event under Section 4043 of ERISA as to which event (after taking into account
notice waivers provided for in the regulations) there is a duty to give notice
to the PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a Multiemployer Plan, notification that a Multiemployer
Plan is in reorganization, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan; (d)
the filing of a notice of intent to terminate a Pension Plan in a distress
termination, the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430.431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any member of the ERISA Group. ERISA Group shall mean, at any time, the Borrower
and all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control and all other
entities which, together with the Borrower, are treated as a single employer
under Section 414 of the Code or Section 4001(b)(1) of ERISA. Event of Default
shall mean any of the events described in Section 10.1 [Events of Default] and
referred to therein as an “Event of Default.” Excluded Taxes shall mean any of
the following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient: (i) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (a) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (b) that are Other Connection
Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes imposed on



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree016.jpg]
10 68576829_13 amounts payable to or for the account of such Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (a) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 5.6(b) [Replacement of a Lender]) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.9(g)
[Status of Lenders], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.9(g) [Status
of Lenders], and (iv) any U.S. federal withholding Taxes imposed under FATCA
(except to the extent imposed due to the failure of the Borrower to provide
documentation or information to the IRS). Existing Expiration Date shall have
the meaning specified in Section 2.12(a) [Requests for Extension]. Expiration
Date shall mean, with respect to the Revolving Credit Commitments, October 8,
2020. Facility shall mean the revolving loan facility provided pursuant to
Article 2. Facility Termination Date shall mean the date as of which all of the
following shall have occurred: (a) the aggregate Commitments have terminated,
(b) all Obligations have been paid in full (other than (i) contingent
indemnification obligations that are not yet due and (ii) obligations and
liabilities under any Lender Provided Interest Rate Hedge, Lender Provided
Commodity Hedge and any Other Lender Provided Financial Service Product (other
than any such obligations for which written notice has been received by the
Administrative Agent that either (x) amounts are currently due and payable under
any such Lender Provided Interest Rate Hedge, Lender Provided Commodity Hedge or
Other Lender Provided Financial Service Product, as applicable, or (y) no
arrangements reasonably satisfactory to the applicable Cash Management Bank,
Commodity Hedge Bank or Interest Rate Hedge Bank, as applicable, have been
made)), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto reasonably
satisfactory to the Administrative Agent (to the extent the Administrative Agent
is a party to such arrangements) and the Issuing Lender, including the provision
of Cash Collateral, shall have been made). FATCA shall mean Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code. Federal Funds Effective Rate shall mean for any day the
rate per annum (based on a year of 360 days and actual days elapsed and rounded
upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New
York (or any successor) on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree017.jpg]
11 68576829_13 announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided that if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced. Federal Funds Open Rate
shall mean for any day the rate per annum (based on a year of 360 days and
actual days elapsed) which is the daily federal funds open rate as quoted by
ICAP North America, Inc. (or any successor) as set forth on the Bloomberg Screen
BTMM for that day opposite the caption “OPEN” (or on such other substitute
Bloomberg Screen that displays such rate), or as set forth on such other
recognized electronic source used for the purpose of displaying such rate as
selected by the Administrative Agent (for purposes of this definition, an “Open
Rate Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Open Rate Alternate
Source, or if there shall at any time, for any reason, no longer exist a
Bloomberg Screen BTMM (or any substitute screen) or any Open Rate Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day. If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change. Foreign Lender shall mean a Lender that is not a U.S. Person. FPU
Indebtedness means Florida Public Utilities Company’s 9.08% First Mortgage Bonds
due June 1, 2022, which FPU Indebtedness is described on Schedule 9.1. Fronting
Exposure shall mean, at any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Ratable Share of the outstanding
Letter of Credit Obligations with respect to Letters of Credit issued by such
Issuing Lender other than Letter of Credit Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Loan Lender, such Defaulting Lender’s Ratable Share of
outstanding Swing Loans made by such Swing Loan Lender other than Swing Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders. Fund shall mean any Person (other than a natural Person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its activities. Funded Indebtedness shall mean with respect to any Person,
without duplication: (a) its Indebtedness for borrowed money, other than Current
Indebtedness; (b) its Indebtedness secured by any Lien existing on property
owned by the Person (whether or not such Indebtedness have been assumed); (c)
the aggregate amount of Guaranties of Indebtedness by the Person, other than
Guaranties which constitute Current Indebtedness; (d) its Indebtedness under
capitalized leases; (e) reimbursement obligations (contingent or otherwise)
under any letter of credit agreement and (f) Indebtedness under any Interest
Rate Hedges; provided that the amount of such



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree018.jpg]
12 68576829_13 Indebtedness under any such Interest Rate Hedges on any date
shall be deemed to be the Hedge Termination Value thereof as of such date.
Funded Indebtedness to Total Adjusted Capitalization Ratio shall mean the ratio
of (a) the aggregate principal amount of all outstanding secured and unsecured
Funded Indebtedness of the Borrower plus secured and unsecured Funded
Indebtedness of Subsidiaries (excluding Indebtedness owed by a Subsidiary to the
Borrower or a Wholly-Owned Subsidiary) to (b) Total Adjusted Capitalization.
GAAP shall mean U.S. generally accepted accounting principles as are in effect
from time to time, subject to the provisions of Section 1.3 [Accounting
Principles; Changes in GAAP], and applied on a consistent basis both as to
classification of items and amounts. Guaranty of any Person shall mean any
obligation of such Person guaranteeing or in effect guaranteeing any liability
or obligation of any other Person in any manner, whether directly or indirectly,
including any agreement to indemnify or hold harmless any other Person, any
performance bond or other suretyship arrangement and any other form of assurance
against loss, except endorsement of negotiable or other instruments for deposit
or collection in the ordinary course of business. Hazardous Materials shall mean
any and all pollutants, toxic or hazardous substances or other materials that
have been determined by an Official Body to pose a hazard to human health and
safety, or are regulated as a pollutant, contaminant, petroleum product, coal
combustion residual, manufactured gas plant residual, toxic substance, hazardous
substance, hazardous material or hazardous waste including, but not limited to,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas, or similar
restricted or prohibited substances. Hedge Termination Value shall mean, in
respect of any one or more Interest Rate Hedges, after taking into account the
effect of any legally enforceable netting agreement relating to such Interest
Rate Hedges, (a) for any date on or after the date such Interest Rate Hedges
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Interest Rate Hedges, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Interest Rate Hedges (which may include a Interest Rate Hedge
Bank). ICC shall have the meaning specified in Section 12.12(a) [Governing Law].
Increasing Lender shall have the meaning assigned to that term in Section
2.11(a) [Increasing Lenders and New Lenders]. Indebtedness shall mean, as to any
Person at any time, any and all indebtedness, obligations or liabilities
(whether matured or unmatured, liquidated or unliquidated, direct or indirect,
absolute or contingent, or joint or several) of such Person for or in respect
of: (i) borrowed money, (ii) amounts raised under or liabilities in respect of
any note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any letter of credit agreement, (iv) obligations
under any Commodity Hedges, Interest Rate Hedges, currency swap



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree019.jpg]
13 68576829_13 agreements or other similar agreements, (v) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business), or (vi) any Guaranty of Indebtedness for
borrowed money. Indemnified Taxes shall mean (i) Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document, and (ii) to the extent not
otherwise described in the preceding clause (i), Other Taxes. Indemnitee shall
have the meaning specified in Section 12.3(b) [Indemnification by the Borrower].
Information shall mean all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries, provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date of this Agreement, such information is clearly
identified at the time of delivery as confidential. Insolvency Proceeding shall
mean, with respect to any Person, (a) a case, action or proceeding with respect
to such Person (i) before any court or any other Official Body under any
bankruptcy, insolvency, reorganization or other similar Law now or hereafter in
effect, or (ii) for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of the
Borrower or otherwise relating to the liquidation, dissolution, winding-up or
relief of such Person, or (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law. Interest Period shall mean
the period of time selected by the Borrower in connection with (and to apply to)
any election permitted hereunder by the Borrower to have Revolving Credit Loans
bear interest under the LIBOR Rate Option. Subject to the last sentence of this
definition, such period shall be one, two, three or six Months. Such Interest
Period shall commence on the effective date of such Interest Rate Option, which
shall be (i) the Borrowing Date if the Borrower is requesting new Loans, or (ii)
the date of renewal of or conversion to the LIBOR Rate Option if the Borrower is
renewing or converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date. Interest Rate Hedge shall mean an interest rate exchange, collar, cap,
swap, floor, adjustable strike cap, adjustable strike corridor, cross-currency
swap or similar agreements entered



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree020.jpg]
14 68576829_13 into by the Borrower in the ordinary course of its business (only
for hedging (rather than speculative) purposes) in order to provide protection
to, or minimize the impact upon, the Borrower of increasing floating rates of
interest applicable to Indebtedness. Interest Rate Hedge Bank shall mean any
Person that, at the time it enters into a Lender Provided Interest Rate Hedge,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such
Lender Provided Interest Rate Hedge. Interest Rate Hedge Liabilities shall have
the meaning assigned in the definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option or,
solely with respect to Swing Loans, the Daily LIBOR Rate. Investment shall have
the meaning specified in Section 9.3 [Loans and Investments]. IRS shall mean the
United States Internal Revenue Service. ISP98 shall have the meaning specified
in Section 12.12(a) [Governing Law]. Issuing Lender shall mean PNC, in its
individual capacity as issuer of Letters of Credit hereunder. Law shall mean any
law(s) (including common law), constitution, statute, treaty, regulation, rule,
ordinance, opinion, issued guidance, release, ruling, order, executive order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or any settlement arrangement, by agreement, consent or otherwise, with
any Official Body, foreign or domestic. Lender Provided Commodity Hedge shall
mean a Commodity Hedge that is provided by a Commodity Hedge Bank to the
Borrower or any Subsidiary the Borrower and with respect to which such Commodity
Hedge Bank confirms to the Administrative Agent in writing prior to the
execution thereof that it: (a) is documented in a Master Agreement or another
reasonable and customary manner and (b) is entered into for hedging (rather than
speculative) purposes. The liabilities owing to the Commodity Hedge Bank
providing any Lender Provided Commodity Hedge (the “Commodity Hedge
Liabilities”) by the Borrower shall, for purposes of this Agreement and all
other Loan Documents be “Obligations” of the Borrower and otherwise treated as
Obligations for purposes of the other Loan Documents. Lender Provided Interest
Rate Hedge shall mean an Interest Rate Hedge which is entered into between the
Borrower and any Interest Rate Hedge Bank and with respect to which such
Interest Rate Hedge Bank (or the Lender affiliated with such Interest Rate Hedge
Bank) confirms to Administrative Agent in writing prior to the execution thereof
that it: (a) is documented in a Master Agreement or another reasonable and
customary manner and (b) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the Interest Rate Hedge Bank providing any
Lender Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree021.jpg]
15 68576829_13 the Borrower shall, for purposes of this Agreement and all other
Loan Documents be “Obligations” of the Borrower and otherwise treated as
Obligations for purposes of the other Loan Documents. Lenders shall mean the
financial institutions named on Schedule 1.1(B) and their respective successors
and assigns as permitted hereunder, each of which is referred to herein as a
Lender. Unless the context requires otherwise, the term “Lenders” includes the
Swing Loan Lender. Lending Office shall mean, as to the Administrative Agent,
the Issuing Lender or any Lender, the office or offices of such Person described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as such Person may from time to time notify the Borrower and the
Administrative Agent. Letter of Credit shall have the meaning specified in
Section 2.9(a) [Issuance of Letters of Credit]. Letter of Credit Borrowing shall
have the meaning specified in Section 2.9(c) [Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9(b) [Letter
of Credit Fees]. Letter of Credit Obligation shall mean, as of any date of
determination, the aggregate amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate
Reimbursement Obligations and Letter of Credit Borrowings on such date. Letter
of Credit Sublimit shall have the meaning specified in Section 2.9(a) [Issuance
of Letters of Credit]. LIBOR Rate shall mean, with respect to the Loans
comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any
Interest Period, the interest rate per annum determined by the Administrative
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. Notwithstanding the



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree022.jpg]
16 68576829_13 foregoing, if the LIBOR Rate as determined under any method above
would be less than zero (0.00), such rate shall be deemed to be zero (0.00) for
purposes of this Agreement. The LIBOR Rate shall be adjusted with respect to any
Loan to which the LIBOR Rate Option applies that is outstanding on the effective
date of any change in the LIBOR Reserve Percentage as of such effective date.
The Administrative Agent shall give prompt notice to the Borrower of the LIBOR
Rate as determined or adjusted in accordance herewith, which determination shall
be conclusive absent manifest error. LIBOR Rate Option shall mean the option of
the Borrower to have Loans bear interest at the rate and under the terms set
forth in Section 4.1(a)(ii) [Revolving Credit LIBOR Rate Option]. LIBOR Reserve
Percentage shall mean as of any day the maximum percentage in effect on such
day, as prescribed by the Board of Governors of the Federal Reserve System (or
any successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”). Lien shall mean
any mortgage, deed of trust, pledge, lien, security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing). Loan Documents shall mean this
Agreement, the Administrative Agent’s Letter, the BAML Letter, the Notes and any
other instruments, certificates or documents delivered in connection herewith or
therewith. Loans shall mean collectively and Loan shall mean separately all
Revolving Credit Loans and Swing Loans or any Revolving Credit Loan or Swing
Loan. Master Agreement shall mean any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, any North American Energy Standard Board Master
Agreement, or any other master agreement, including any related schedules and
such obligations or liabilities thereunder. Material Adverse Change shall mean
any set of circumstances or events which (a) has any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is material and adverse to the business, properties, assets,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (c) impairs materially the ability of the
Borrower to duly and punctually pay or perform any of the Obligations, or (d)
impairs materially the ability of the Administrative Agent or any of the
Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree023.jpg]
17 68576829_13 Minimum Collateral Amount shall mean, at any time, (i) with
respect to Cash Collateral consisting of cash or deposit account balances, an
amount equal to 102% of the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Issuing Lender in their
sole discretion. MLPFS shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated and its successor and assigns. Month, with respect to an Interest
Period under the LIBOR Rate Option, shall mean the interval between the days in
consecutive calendar months numerically corresponding to the first day of such
Interest Period. If any LIBOR Rate Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month. Multiemployer Plan
shall mean any employee pension benefit plan which is a “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA and to which the Borrower or
any member of the ERISA Group is then making or accruing an obligation to make
contributions or, within the preceding five plan years, has made or had an
obligation to make such contributions, or to which the Borrower or any member of
the ERISA Group has any liability (contingent or otherwise). New Lender shall
have the meaning assigned to that term in Section 2.11(a) [Increasing Lenders
and New Lenders]. Non-Consenting Lender shall mean any Lender that does not
approve any consent, waiver or amendment that (i) requires the approval of all
or all affected Lenders in accordance with the terms of Section 12.1
[Modifications, Amendments or Waivers] and (ii) has been approved by the
Required Lenders. Non-Defaulting Lender shall mean, at any time, each Lender
that is not a Defaulting Lender at such time. Non-Extending Lender shall have
the meaning specified in Section 2.12(b) [Lender Elections to Extend].
Non-Recourse Debt shall mean Indebtedness that is nonrecourse to the Borrower or
any Subsidiary or any asset of the Borrower or any Subsidiary. Notes shall mean
collectively, and Note shall mean separately, the promissory notes in the form
of Exhibit C evidencing the Revolving Credit Loans and in the form of Exhibit D
evidencing the Swing Loan. Notice Date shall have the meaning specified in
Section 2.12(b) [Lender Elections to Extend].



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree024.jpg]
18 68576829_13 Obligation shall mean any obligation or liability of the
Borrower, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents, (ii) any Lender Provided
Interest Rate Hedge, (iii) any Lender Provided Commodity Hedge and (iv) any
Other Lender Provided Financial Service Product. Official Body shall mean the
government of the United States of America or any other nation, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
Order shall have the meaning specified in Section 2.9(i) [Liability for Acts and
Omissions]. Other Connection Taxes shall mean, with respect to any Recipient,
Taxes imposed as a result of a present or former connection between such
Recipient (or an agent or affiliate thereof) and the jurisdiction imposing such
Tax (other than connections arising solely from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). Other Lender Provided Financial Service
Product shall mean agreements or other arrangements entered into between the
Borrower and any Cash Management Bank that provides any of the following
products or services to the Borrower or any of its Subsidiaries: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services. The liabilities owing to the Cash Management Bank
providing any Other Lender Provided Financial Service Products to the Borrower
shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of the Borrower and otherwise treated as Obligations for purposes
of the other Loan Documents. Other Taxes shall mean all present or future stamp,
court or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.6(b) [Replacement of a
Lender]). Participant shall have the meaning specified in Section 12.9(d)
[Participations].



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree025.jpg]
19 68576829_13 Participant Register shall have the meaning specified in Section
12.9(d) [Participations]. Participation Advance shall have the meaning specified
in Section 2.9(c) [Disbursements, Reimbursement]. Payment Date shall mean the
first day of each calendar quarter after the Closing Date and on the Expiration
Date, the applicable Specified Maturity Date or upon acceleration of the Notes.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor. Pension Plan shall mean at any
time an “employee pension benefit plan” (as such term is defined in Section 3(2)
of ERISA) (including a “multiple employer plan” as described in Sections 4063
and 4064 of ERISA, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 or
Section 430 of the Code and either (i) is sponsored, maintained or contributed
to by any member of the ERISA Group for employees of any member of the ERISA
Group, (ii) has at any time within the preceding five years been sponsored,
maintained or contributed to by any entity which was at such time a member of
the ERISA Group for employees of any entity which was at such time a member of
the ERISA Group, or in the case of a “multiple employer” or other plan described
in Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years or (iii) or to which the Borrower or any
member of the ERISA Group may have any liability (contingent or otherwise).
Permitted Acquisition shall mean an Acquisition (the Person or division, line of
business or other business unit of the Person to be acquired in such Acquisition
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Borrower and its Subsidiaries pursuant to the terms of this Agreement, in
each case so long as: (a) no Potential Default or Event of Default shall then
exist or would exist after giving effect thereto; (b) the Administrative Agent
shall have received not less than five (5) Business Days prior to the
consummation of any Permitted Acquisition (or such later date as permitted by
the Administrative Agent in its sole discretion), a Permitted Acquisition
Certificate, executed by an Authorized Officer of the Borrower certifying that
such Permitted Acquisition complies with the requirements of this Agreement and
attaching (i) the final forms of the acquisition and purchase documents and (ii)
evidence to the reasonable satisfaction of the Administrative Agent that, after
giving effect to the Acquisition on a pro forma basis (with such Acquisition
deemed to have occurred as of the first day of the applicable period of
measurement), the Funded Indebtedness to Total Adjusted Capitalization Ratio of
the Borrower shall be in pro forma compliance with the then applicable level set
forth in Section 9.8 [Maximum Funded Indebtedness to Total Adjusted
Capitalization Ratio];



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree026.jpg]
20 68576829_13 (c) (i) the Borrower is the surviving corporation after such
Acquisition if it is the constituent party thereto acquiring such Target, and
(ii) if a Subsidiary is a party to such Acquisition, the surviving Person after
such Acquisition shall be a direct or indirect Wholly-Owned Subsidiary; and (d)
such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the Borrower and the Target, in each case, to the extent required
by applicable Law or such Person’s organizational documents. Permitted
Acquisition Certificate shall mean a certificate substantially the form of
Exhibit B or any other form approved by the Administrative Agent. Permitted
Investments shall mean: (i) direct obligations of the United States of America
or any agency or instrumentality thereof or obligations backed by the full faith
and credit of the United States of America maturing in twelve (12) months or
less from the date of acquisition; (ii) commercial paper maturing in 180 days or
less rated not lower than A-1, by Standard & Poor’s or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition; (iii) demand deposits, time deposits
or certificates of deposit maturing within one year in commercial banks whose
obligations are rated A-1, A or the equivalent or better by Standard & Poor’s on
the date of acquisition; (iv) money market or mutual funds whose investments are
limited to those types of investments described in clauses (i)-(iii) above; and
(v) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders. Permitted Liens shall mean: (i)
Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable; (ii) Pledges or
deposits made in the ordinary course of business to secure payment of workmen’s
compensation, or to participate in any fund in connection with workmen’s
compensation, unemployment insurance, old-age pensions or other social security
programs; (iii) Liens of mechanics, materialmen, warehousemen, carriers,
suppliers or other like Liens, securing obligations incurred in the ordinary
course of business that are not yet due and payable and Liens of landlords
securing obligations to pay lease payments that are not yet due and payable or
in default;



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree027.jpg]
21 68576829_13 (iv) Good-faith pledges or deposits made in the ordinary course
of business to secure performance of letters of credit, bids, tenders, contracts
(other than for the repayment of borrowed money or for Interest Rate Hedges or
Commodity Hedges) or leases, not in excess of the aggregate amount due
thereunder or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use; (vi) Lien
existing on property of a Person immediately prior to its being consolidated
with or merged into the Borrower or a Subsidiary or its becoming a Subsidiary,
or any Lien existing on any property acquired by the Borrower or a Subsidiary at
the time such property is so acquired (whether or not the Indebtedness secured
thereby shall have assumed), provided that (i) any Indebtedness secured by such
Liens is then permitted by Section 9.1(c) [Indebtedness], (ii) no such Lien
shall have been created in contemplation of such consolidation or merger or such
Person’s becoming a Subsidiary or such acquisition of property and (iii) no such
Lien shall extend to or cover any property not originally subject thereto, other
than improvements to the property originally subject thereto; (vii) Any Lien
existing on the date of this Agreement and described on Schedule 1.1(P), and any
renewal, extension or refunding of any such Lien, provided that the principal
amount secured thereby is not hereafter increased, and no additional assets
become subject to such Lien; (viii) Liens securing Indebtedness relating to
purchase money security interests, capitalized leases and first mortgage bonds
permitted in Section 9.1(c)(i) [Indebtedness]; provided that (i) any such
Indebtedness secured by such Liens is then permitted by Section 9.1(c)(i)
[Indebtedness] and (ii) no such Lien shall extend to or cover any property not
originally subject thereto, other than improvements to the property originally
subject thereto; (ix) Liens on cash and Cash Equivalents in an aggregate amount
not to exceed $15,000,000 at any time to secure Indebtedness arising under
Commodity Hedges which Liens are granted pursuant to a Master Agreement or
pursuant to the rules of a designated contract market; provided that any such
Indebtedness secured by such Liens is then permitted by Section 9.1(c)
[Indebtedness]; (x) Liens on property of a Subsidiary, provided that they secure
only Indebtedness owing to the Borrower or a Wholly-Owned Subsidiary that is
permitted under Section 9.1 [Indebtedness]; (xi) Non-exclusive licenses, leases
or subleases granted to other Persons in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and its
Subsidiaries; (xii) customary bankers’ Liens and rights of setoff arising, in
each case, by operation of law and incurred on deposits made in the ordinary
course of business;



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree028.jpg]
22 68576829_13 (xiii) The following, (A) if the validity or amount thereof is
being contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not, in the
aggregate, materially impair the ability of the Borrower to perform its
Obligations hereunder or under the other Loan Documents: (1) claims or Liens for
taxes, assessments or charges due and payable and subject to interest or
penalty; provided that the Borrower maintains such reserves or other appropriate
provisions as shall be required by GAAP and pays all such taxes, assessments or
charges forthwith upon the commencement of proceedings to foreclose any such
Lien; (2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; (3) claims
or Liens of mechanics, materialmen, warehousemen, carriers, or other statutory
nonconsensual Liens; or (4) Liens resulting from final judgments or orders
described in Section 10.1(f) [Final Judgments or Orders]; and (xiv) Other Liens
not otherwise permitted pursuant to clauses (i) through (x) above securing
Indebtedness permitted in Section 9.1(c)(i) [Indebtedness]; provided that (i)
any such Indebtedness secured by such Liens is then permitted by Section
9.1(c)(i) [Indebtedness] and (ii) no such Lien shall extend to or cover any
property not originally subject thereto, other than improvements to the property
originally subject thereto. Person shall mean any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Official Body or other entity. Plan shall mean any employee benefit
plan within the meaning of Section 3(3) of ERISA (including a Pension Plan),
maintained for employees of the Borrower or any member of the ERISA Group or any
such Plan to which the Borrower or any member of the ERISA Group is required to
contribute on behalf of any of its employees. Platform shall mean Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default. Prime Rate shall mean
the interest rate per annum announced from time to time by the Administrative
Agent at its Principal Office as its then prime rate, which rate may not be the
lowest or most favorable rate then being charged commercial borrowers or others
by the



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree029.jpg]
23 68576829_13 Administrative Agent. Any change in the Prime Rate shall take
effect at the opening of business on the day such change is announced. Principal
Office shall mean the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania. Published Rate shall mean the rate of interest
published each Business Day in The Wall Street Journal “Money Rates” listing
under the caption “London Interbank Offered Rates” for a one month period:
provided that if no such rate is published therein for any reason, then the
Published Rate shall be the rate at which U.S. dollar deposits are offered by
leading banks in the London interbank deposit market for a one month period
either (i) as published in another publication selected by the Administrative
Agent or (ii) in an Alternate Source (or if there shall at any time, for any
reason, no longer exist any such reference or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)). Ratable Share shall
mean with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto and all other matters as to a particular Lender, the percentage obtained
by dividing (i) such Lender’s Revolving Credit Commitment, by (ii) the sum of
the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, “Ratable Share” shall mean the percentage of the
aggregate Revolving Credit Commitments (disregarding any Defaulting Lender’s
Revolving Credit Commitment) represented by such Lender’s Revolving Credit
Commitment. Recipient shall mean (i) the Administrative Agent, (ii) any Lender
and (iii) the Issuing Lender, as applicable. Reimbursement Obligation shall have
the meaning specified in Section 2.9(c) [Disbursements, Reimbursement]. Related
Parties shall mean, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates. Reportable Compliance Event shall mean that any
Covered Entity becomes a Sanctioned Person, or is charged by indictment,
criminal complaint or similar charging instrument, arraigned, or custodially
detained in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti- Terrorism Law.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree030.jpg]
24 68576829_13 Required Lenders shall mean Lenders (other than any Defaulting
Lender) having more than 50% of the sum of the aggregate amount of the Revolving
Credit Commitments of the Lenders (excluding any Defaulting Lender) or, after
the termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender). The amount of any participation in any Swing
Line Loan and required but unreimbursed amounts in respect of Letters of Credit
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or Issuing Lender, as the case may be, in making such
determination. Required Share shall have the meaning assigned to such term in
Section 5.11 [Settlement Date Procedures]. Revolving Credit Commitment shall
mean, as to any Lender at any time, the amount initially set forth opposite its
name on Schedule 1.1(B) in the column labeled “Amount of Commitment for
Revolving Credit Loans,” as such Commitment is thereafter assigned or modified
and Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Lenders. Revolving Credit Loan Request shall have the
meaning specified in Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests]. Revolving Credit Loans shall mean collectively and Revolving Credit
Loan shall mean separately all Revolving Credit Loans or any Revolving Credit
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Revolving Credit Commitments] or Section 2.9(c) [Disbursements,
Reimbursement]. Revolving Facility Usage shall mean at any time the sum of the
outstanding Revolving Credit Loans, the outstanding Swing Loans, and the Letter
of Credit Obligations. Sanctioned Country shall mean a country subject to a
sanctions program maintained under any Anti-Terrorism Law. Sanctioned Person
shall mean any individual person, group, regime, entity or thing listed or
otherwise recognized as a specially designated, prohibited, sanctioned or
debarred person, group, regime, entity or thing, or subject to any limitations
or prohibitions (including but not limited to the blocking of property or
rejection of transactions) or sanctions, under any Anti- Terrorism Law. SEC
shall mean the Securities and Exchange Commission. Secured Parties shall mean,
collectively, the Administrative Agent, the Lenders, the Issuing Lender,
Commodity Hedge Banks, Interest Rate Hedge Banks, Lenders or Affiliates thereof
that are owed Interest Rate Hedge Liabilities, Commodity Hedge Liabilities or
obligations under Other Lender Provided Financial Service Products, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 11.5, and the other Persons to whom the Obligations are
owing.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree031.jpg]
25 68576829_13 Settlement Date shall mean the Business Day on which the
Administrative Agent elects to effect settlement pursuant Section 5.11
[Settlement Date Procedures]. Solvent shall mean, with respect to any Person on
any date of determination, taking into account any right of reimbursement,
contribution or similar right available to such Person from other Persons, that
on such date (i) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability. Specified Maturity Date shall have the meaning specified in Section
2.5(a) [Revolving Credit Loan Requests; Conversions and Renewals]. Standard &
Poor’s shall mean Standard & Poor’s Ratings Services and any successor thereto.
Statements shall have the meaning specified in Section 6.6(a). [Historical
Statements]. Subsidiary of any Person at any time shall mean any corporation,
trust, partnership, limited liability company or other business entity (i) of
which more than 50% of the outstanding voting securities or other interests
normally entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1(b)
[Subsidiaries and Owners; Investment Companies]. Swing Loan Commitment shall
mean PNC’s commitment to make Swing Loans to the Borrower pursuant to Section
2.1(b) [Swing Loan Commitment] hereof in an aggregate principal amount up to
$15,000,000. Swing Loan Lender shall mean PNC, in its capacity as a lender of
Swing Loans.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree032.jpg]
26 68576829_13 Swing Loan Note shall mean the Swing Loan Note of the Borrower in
the form of Exhibit D evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part. Swing Loan Request shall mean a request for Swing Loans made in
accordance with Section 2.5(b) [Swing Loan Requests] hereof. Swing Loans shall
mean collectively and Swing Loan shall mean separately all Swing Loans or any
Swing Loan made by PNC to the Borrower pursuant to Section 2.1(b) [Swing Loan
Commitment] hereof. Taxes shall mean all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Official Body, including any
interest, additions to tax or penalties applicable thereto. Total Adjusted
Capitalization means at any date, the aggregate amount at that date, as
determined on a consolidated basis, of the Funded Indebtedness of the Borrower
and its Subsidiaries, plus Consolidated Net Worth. Total Capitalization means at
any date, the aggregate amount at that date, as determined on a consolidated
basis, of the Funded Indebtedness of the Borrower and its Subsidiaries, plus
(without duplication) Current Indebtedness of the Borrower and its Subsidiaries
plus Consolidated Net Worth. Total Indebtedness to Total Capitalization Ratio
shall mean, as of any date of determination, the ratio of (a) Funded
Indebtedness of the Borrower and its Subsidiaries plus (without duplication)
Current Indebtedness of the Borrower and its Subsidiaries on such date to (b)
Total Capitalization on such date. UCP shall have the meaning specified in
Section 12.12(a) [Governing Law]. USA Patriot Act shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced. U.S. Person shall
mean any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code. U.S. Tax Compliance Certificate shall have the meaning
specified in Section 5.9(g)(ii)(B)(III) [Status of Lenders]. Wholly-Owned
Subsidiary shall mean any Subsidiary whose financial results are consolidated
with the financial results of the Borrower, and all of the Equity Interests of
which (except director’s qualifying shares) are owned by the Borrower and/or one
or more Wholly- Owned Subsidiaries of the Borrower. Withholding Agent shall mean
the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree033.jpg]
27 68576829_13 1.2 Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the word “will” shall be construed to have the
same meaning and effect as the word “shall”; (iii) the words “hereof,” “herein,”
“hereunder,” “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole; (iv)
article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified; (v) reference to any Person includes such Person’s successors and
assigns; (vi) reference to any agreement, including this Agreement and any other
Loan Document together with the schedules and exhibits hereto or thereto,
document or instrument means such agreement, document or instrument as amended,
modified, replaced, substituted for, superseded or restated (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(vii) relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding,” and “through” means “through and
including”; (viii) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time (ix) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (x) whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms; (xi)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (xii) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time. 1.3 Accounting
Principles; Changes in GAAP. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Article 9 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Article 9 [Negative Covenants]) shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the Closing Date applied on a basis consistent with those used in preparing
Statements referred to in Section 6.6(a) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in Article 9
[Negative Covenants]of this Agreement, any related definition and/or the
definition of the term Total Indebtedness to Total Capitalization Ratio for
purposes of interest, Letter of Credit Fee and Commitment Fee determinations to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such financial covenants and/or interest, Letter of Credit Fee
or Commitment Fee determinations (or if the Administrative Agent notifies the
Borrower in writing that the Required Lenders wish to amend any financial
covenant in Article 9 [Negative Covenants], any related definition and/or the
definition of the term Total Indebtedness to Total Capitalization Ratio for
purposes of interest, Letter of Credit Fee and Commitment Fee determinations to
eliminate the effect of any such change in GAAP), then the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratios
or



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree034.jpg]
28 68576829_13 requirements to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, the Borrower’s compliance with such covenants and/or the
definition of the term Total Indebtedness to Total Capitalization Ratio for
purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrower and the Required Lenders, and the Borrower shall provide to the
Administrative Agent, when they deliver their financial statements pursuant to
Sections 8.11(b) [Quarterly Financial Statements] and 8.11(a) [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent. ARTICLE 2 REVOLVING CREDIT AND
SWING LOAN FACILITIES 2.1 Revolving Credit Commitments. (a) Revolving Credit
Loans. Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Credit Loans to the Borrower at any time or from time to time on
or after the Closing Date to the Expiration Date; provided that after giving
effect to each such Loan (i) the aggregate amount of Revolving Credit Loans from
such Lender shall not exceed such Lender’s Revolving Credit Commitment minus
such Lender’s Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations and (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1. (b) Swing Loan Commitment. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth and the agreements of the other Lenders set forth in Section 2.6
[Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans] with respect to Swing Loans, and in order to facilitate loans and
repayments between Settlement Dates, PNC may, at its option, cancelable at any
time for any reason whatsoever, make swing loans (the “Swing Loans”) to the
Borrower at any time or from time to time after the Closing Date to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of $15,000,000, provided that after giving effect to such Swing Loan
(i) the aggregate amount of any Lender’s Revolving Credit Loans plus such
Lender’s Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations shall not exceed such Lender’s Revolving Credit Commitment and (ii)
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments of the Lenders. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1(b). 2.2 Nature of Lenders’ Obligations
with Respect to Revolving Credit Loans. Each Lender shall be obligated to fund
each request for Revolving Credit Loans pursuant to Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] in accordance with its Ratable Share.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree035.jpg]
29 68576829_13 The aggregate of each Lender’s Revolving Credit Loans outstanding
hereunder to the Borrower at any time shall never exceed its Revolving Credit
Commitment minus its Ratable Share of the outstanding Swing Loans and Letter of
Credit Obligations. The obligations of each Lender hereunder are several. The
failure of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date. 2.3 Fees. (a) Accruing at all times from the Closing
Date until the Expiration Date (and without regard to whether the conditions to
making Revolving Credit Loans are then met), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Margin for Commitment Fee (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments
minus (ii) the Revolving Facility Usage (provided however, that solely in
connection with determining the share of each Lender in the Commitment Fee, the
Revolving Facility Usage with respect to the portion of the Commitment Fee
allocated to PNC shall include the full amount of the outstanding Swing Loans,
and with respect to the portion of the Commitment Fee allocated by the
Administrative Agent to all of the Lenders other than PNC, such portion of the
Commitment Fee shall be calculated (according to each such Lender's Ratable
Share) as if the Revolving Facility Usage excludes the outstanding Swing Loans);
provided that no Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such Commitment Fee that otherwise
would have been required to have been paid to that Defaulting Lender). Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date. (b) The Borrower shall pay to (a) the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrower, PNC Capital Markets LLC and Administrative Agent, as amended from time
to time and (b) MLPFS a nonrefundable fee (the “BAML Fee”) under the terms of a
letter (the “BAML Letter”) among the Borrower, MLPFS and Bank of America, N.A.,
as amended from time to time. 2.4 Termination or Reduction of Revolving Credit
Commitments. The Borrower shall have the right, upon not less than three (3)
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect. Any such reduction or termination
shall be accompanied by prepayment of the Notes, together with outstanding
Commitment Fees, and the



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree036.jpg]
30 68576829_13 full amount of interest accrued on the principal sum to be
prepaid (and all amounts referred to in Section 5.10 [Indemnity] hereof) to the
extent necessary to cause the aggregate Revolving Facility Usage after giving
effect to such prepayments to be equal to or less than the Revolving Credit
Commitments as so reduced or terminated. Any notice to reduce the Revolving
Credit Commitments under this Section 2.4 shall be irrevocable. 2.5 Revolving
Credit Loan Requests; Conversions and Renewals; Swing Loan Requests. (a)
Revolving Credit Loan Requests; Conversions and Renewals. Except as otherwise
provided herein, the Borrower may from time to time prior to the Expiration Date
request the Lenders to make Revolving Credit Loans, or renew or convert the
Interest Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 10:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Revolving Credit Loans; and (ii) the same Business Day of the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Revolving
Credit Loan, of a duly completed request therefor substantially in the form of
Exhibit E or a request by telephone immediately confirmed in writing by letter,
facsimile or telex in such form (each, a “Revolving Credit Loan Request”), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Revolving Credit Loan Request shall be
irrevocable and shall specify (A) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, (B) if applicable, the Interest Period, which
amounts shall be in (x) integral multiples of $100,000 and not less than
$1,000,000 for each Borrowing Tranche under the LIBOR Rate Option, and (y)
integral multiples of $100,000 and not less than $500,000 for each Borrowing
Tranche under the Base Rate Option and (C) if the Borrower so chooses, a term,
expressed as a number of days (which shall in no event end later than the
Expiration Date), beyond which such Borrowing Tranche may not be outstanding
(the last day of such term the “Specified Maturity Date”). (b) Swing Loan
Requests. Except as otherwise provided herein, the Borrower may from time to
time prior to the Expiration Date request the Swing Loan Lender to make Swing
Loans by delivery to the Swing Loan Lender not later than 12:00 noon on the
proposed Borrowing Date of a duly completed request therefor substantially in
the form of Exhibit N hereto or a request by telephone immediately confirmed in
writing by letter, facsimile or telex (each, a “Swing Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $100,000. 2.6 Making Revolving Credit Loans
and Swing Loans; Presumptions by the Administrative Agent; Repayment of
Revolving Credit Loans; Borrowings to Repay Swing Loans.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree037.jpg]
31 68576829_13 (a) Making Revolving Credit Loans. The Administrative Agent
shall, promptly after receipt by it of a Revolving Credit Loan Request pursuant
to Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests], notify the
applicable Lenders of its receipt of such Revolving Credit Loan Request
specifying the information provided by the Borrower and the apportionment among
the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit its
apportioned share (as provided to it by the Administrative Agent) of the
principal amount of each Revolving Credit Loan to the Administrative Agent such
that the Administrative Agent is able to, and the Administrative Agent shall, to
the extent the Lenders have made funds available to it for such purpose and
subject to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving
Credit Loans to the Borrower in U.S. Dollars and immediately available funds at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date. (b)
Repayment of Swing Loans. The Borrower shall repay the principal amount of each
Swing Loan no later than on the earlier of (i) the Expiration Date and (ii) the
tenth (10th) Business Day after the date such Swing Loan was advanced by the
Swing Loan Lender. A Swing Loan may not be repaid with the proceeds from another
Swing Loan. (c) Making Swing Loans. So long as PNC elects to make Swing Loans,
Swing Loan Lender shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.5(b), [Swing Loan Requests] fund such Swing Loan to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
4:00 p.m. on the Borrowing Date. Immediately upon the making of a Swing Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Loan Lender a risk participation in such
Swing Loan in an amount equal to the product of such Lender’s Ratable Share
times the amount of such Swing Loan. (d) Repayment of Revolving Credit Loans.
The Borrower shall repay the principal amount of each Revolving Credit Loan no
later than on the earlier of (i) the Expiration Date and (ii) the applicable
Specified Maturity Date, if any, specified pursuant to clause (C) of the last
sentence of Section 2.5(a) [Revolving Credit Loan Requests; Conversions and
Renewals] in the Revolving Credit Loan Request related to such Revolving Credit
Loan. (e) Borrowings to Repay Swing Loans. (i) PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of any or
all of the outstanding Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans with respect to which repayment
is demanded, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations and minus its Ratable Share of any Swing Loans not so being
repaid. Revolving Credit Loans made pursuant to the preceding sentence shall
bear interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.5(a) [Revolving Credit Loan Requests]
without regard to any of the requirements



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree038.jpg]
32 68576829_13 of that provision. PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6(e) and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5(a) [Revolving Credit Loan Requests] or in Section 7.2
[Each Loan or Letter of Credit] are then satisfied) by the time PNC so requests,
which shall not be earlier than 3:00 p.m. on the next succeeding Business Day
following the date the Lenders receive such notice from PNC. (ii) With respect
to any Swing Loan that is not refinanced into Revolving Credit Loans in whole or
in part as contemplated by Section 2.6(e)(i), because of the Borrower’s failure
to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements, or for any other reason, each Lender
shall fund its risk participation in the applicable Swing Loan. Each Lender’s
payment to the Swing Loan Lender pursuant to this Section 2.6(e)(ii) shall be
deemed to be a payment in respect of its risk participation in such Swing Loan
from such Lender in satisfaction of its risk participation obligation under
Section 2.6(c) [Making Swing Loans]. (iii) If any Lender fails to make available
to the Administrative Agent for the account of PNC (as the Swing Loan Lender)
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.6(e) by the time specified in Section 2.6(e)(i),
the Swing Loan Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Loan Lender at a rate per annum
equal to the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Loan Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan or funded
participation, as applicable, with respect to such prepayment. A certificate of
the Swing Loan Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error. (f) Swing Loans Under Cash Management Agreements. In
addition to making Swing Loans pursuant to the foregoing provisions of Section
2.6(c) [Making Swing Loans], without the requirement for a specific request from
the Borrower pursuant to Section 2.5(b) [Swing Loan Requests], PNC as the Swing
Loan Lender may make Swing Loans to the Borrower in accordance with the
provisions of the agreements between the Borrower and such Swing Loan Lender
relating to the Borrower’s deposit, sweep and other accounts at such Swing Loan
Lender and related arrangements and agreements regarding the management and
investment of the Borrower’s cash assets as in effect from time to time (the
“Cash Management Agreements”) to the extent of the daily aggregate net negative
balance in the Borrower’s accounts which are subject to the provisions of the
Cash Management Agreements. Swing Loans made pursuant to this Section 2.6(f) in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1(b)
[Swing Loan



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree039.jpg]
33 68576829_13 Commitment], (ii) not be subject to the limitations as to
individual amount set forth in Section 2.5(b) [Swing Loan Requests], (iii) be
payable by the Borrower, both as to principal and interest, at the rates and
times set forth in the Cash Management Agreements (but in no event later than
the Expiration Date), (iv) not be made at any time after such Swing Loan Lender
has received written notice of the occurrence of an Event of Default and so long
as such shall continue to exist, or, unless consented to by the Required
Lenders, a Potential Default and so long as such shall continue to exist, (v) if
not repaid by the Borrower in accordance with the provisions of the Cash
Management Agreements, be subject to each Lender’s obligation pursuant to
Section 2.6(e) [Borrowings to Repay Swing Loans], and (vi) except as provided in
the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2. 2.7 Notes. The Obligation of the Borrower to repay
the aggregate unpaid principal amount of the Revolving Credit Loans and Swing
Loans made to it by each Lender, together with interest thereon, shall be
evidenced, at the request of such Lender, by a Revolving Credit Note and the
Swing Loan Note each dated the Closing Date payable to the order of such Lender
in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment, as applicable, of such Lender. 2.8 Reserved. 2.9 Letter of Credit
Subfacility. (a) Issuance of Letters of Credit. The Borrower may at any time
prior to the Expiration Date request the issuance of a standby letter of credit
(each a “Letter of Credit”) for its own account or the account of any Subsidiary
(in which case the Borrower and such Subsidiary shall be co-applicants with
respect to such Letter of Credit), or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically to the Issuing
Lender (with a copy to the Administrative Agent) a completed application for
letter of credit, or request for such amendment or extension, as applicable, in
such form as the Issuing Lender may specify from time to time by no later than
10:00 a.m. at least five (5) Business Days, or such shorter period as may be
agreed to by the Issuing Lender, in advance of the proposed date of issuance.
The Borrower shall authorize and direct the Issuing Lender to name the Borrower
or any Subsidiary as the “Applicant” or “Account Party” of each Letter of
Credit. Promptly after receipt of any letter of credit application, the Issuing
Lender shall confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application and if not, the Issuing Lender will provide the Administrative Agent
with a copy thereof. (i) Unless the Issuing Lender has received notice from any
Lender, the Administrative Agent or the Borrower, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9, the Issuing Lender or any of the Issuing
Lender’s Affiliates will issue the proposed Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall (A) have a
maximum maturity of twelve (12) months from the date of issuance, and (B) in no
event expire later than the Expiration Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time,
$15,000,000 (the “Letter of Credit



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree040.jpg]
34 68576829_13 Sublimit”) or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments. Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment. (ii)
Notwithstanding Section 2.9(a)(i), the Issuing Lender shall not be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Official Body or arbitrator shall by its terms purport to enjoin or restrain
the Issuing Lender from issuing the Letter of Credit, or any Law applicable to
the Issuing Lender or any request or directive (whether or not having the force
of law) from any Official Body with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it, (ii) the issuance of the Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally or (iii) any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuer Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.10(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Issuer Lender Obligations as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion. (b) Letter of Credit Fees. The Borrower shall pay
(i) to the Administrative Agent for the ratable account of the Lenders a fee
(the “Letter of Credit Fee”) equal to the Applicable Margin for Letters of
Credit times the daily amount available to be drawn under each Letter of Credit,
and (ii) to the Issuing Lender for its own account a fronting fee equal to
0.125% per annum on the daily amount available to be drawn under each Letter of
Credit. All Letter of Credit Fees and fronting fees shall be computed on the
basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit. (c) Disbursements,
Reimbursement. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree041.jpg]
35 68576829_13 (i) In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrower and the Administrative Agent thereof. Provided that
it shall have received such notice, the Borrower shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender. In the event the Borrower fails to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon on the Drawing Date, the Administrative Agent
will promptly notify each Lender thereof, and the Borrower shall be deemed to
have requested that Revolving Credit Loans be made by the Lenders under the Base
Rate Option to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9(c)(i) may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. (ii) Each Lender shall upon any notice pursuant to Section
2.9(c)(i) make available to the Administrative Agent for the account of the
Issuing Lender an amount in immediately available funds equal to its Ratable
Share of the amount of the drawing, whereupon the participating Lenders shall
(subject to Section 2.9(c) [Disbursements; Reimbursement]) each be deemed to
have made a Revolving Credit Loan under the Base Rate Option to the Borrower in
that amount. If any Lender so notified fails to make available to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9(c)(i) above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9(c)(ii). (iii) With respect to any unreimbursed drawing
that is not converted into Revolving Credit Loans under the Base Rate Option to
the Borrower in whole or in part as contemplated by Section 2.9(c)(i), because
of the Borrower’s failure to satisfy the conditions set forth in Section 7.2
[Each Loan or Letter of Credit] other than any notice requirements, or for any
other reason, the Borrower shall be deemed to have incurred from the Issuing
Lender a borrowing (each a “Letter of Credit Borrowing”) in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9(c) [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree042.jpg]
36 68576829_13 participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.9(c). (d) Repayment of Participation Advances.
(i) Upon (and only upon) receipt by the Administrative Agent for the account of
the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender. (ii) If the Administrative Agent is required at any time to
return to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of any payment made by the
Borrower to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time. (e) Documentation. The Borrower agrees to be
bound by the terms of the Issuing Lender’s application and agreement for letters
of credit and the Issuing Lender’s written regulations and customary practices
relating to letters of credit, though such interpretation may be different from
the Borrower’s own. In the event of a conflict between such application or
agreement and this Agreement, this Agreement shall govern. It is understood and
agreed that, except in the case of gross negligence or willful misconduct, the
Issuing Lender shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following the Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto. (f) Determinations to Honor Drawing Requests. In
determining whether to honor any request for drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Lender shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit. (g) Nature of Participation and
Reimbursement Obligations. Each Lender’s obligation in accordance with this
Agreement to make the Revolving Credit Loans or Participation Advances, as
contemplated by Section 2.9(c) [Disbursements, Reimbursement], as a result of a
drawing under a Letter of Credit, and the Obligations of the Borrower to
reimburse the Issuing



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree043.jpg]
37 68576829_13 Lender upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.9 under all circumstances, including the
following circumstances: (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender or any of its
Affiliates, the Borrower or any other Person for any reason whatsoever, or which
the Borrower may have against the Issuing Lender or any of its Affiliates, any
Lender or any other Person for any reason whatsoever; (ii) the failure of the
Borrower or any other Person to comply, in connection with a Letter of Credit
Borrowing, with the conditions set forth in Sections 2.1 [Revolving Credit
Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan Requests], 2.6
[Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or
Letter of Credit] or as otherwise set forth in this Agreement for the making of
a Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.9(c) [Disbursements,
Reimbursement]; (iii) any lack of validity or enforceability of any Letter of
Credit; (iv) any claim of breach of warranty that might be made by the Borrower
or any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Borrower or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or Subsidiaries of the Borrower and the beneficiary for which any Letter of
Credit was procured); (v) the lack of power or authority of any signer of (or
any defect in or forgery of any signature or endorsement on) or the form of or
lack of validity, sufficiency, accuracy, enforceability or genuineness of any
draft, demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof; (vi) payment
by the Issuing Lender or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit; (vii) the solvency of,
or any acts or omissions by, any beneficiary of any Letter of Credit, or any
other Person having a role in any transaction or obligation relating to a Letter
of Credit, or the existence, nature, quality, quantity, condition, value or
other characteristic of any property or services relating to a Letter of Credit;



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree044.jpg]
38 68576829_13 (viii) any failure by the Issuing Lender or any of its Affiliates
to issue any Letter of Credit in the form requested by the Borrower, unless the
Issuing Lender has received written notice from the Borrower of such failure
within three Business Days after the Issuing Lender shall have furnished the
Borrower and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice; (ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or Subsidiaries
of the Borrower; (x) any breach of this Agreement or any other Loan Document by
any party thereto; (xi) the occurrence or continuance of an Insolvency
Proceeding with respect to the Borrower; (xii) the fact that an Event of Default
or a Potential Default shall have occurred and be continuing; (xiii) the fact
that the Expiration Date shall have passed or this Agreement or the Commitments
hereunder shall have been terminated; and (xiv) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing. (h)
Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of the gross negligence or willful
misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction. (i) Liability for Acts and
Omissions. As between the Borrower and the Issuing Lender, or the Issuing
Lender’s Affiliates, the Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Lender shall not be responsible for any of the following, including any
losses or damages to the Borrower or other Person or property relating
therefrom: (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Lender or its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree045.jpg]
39 68576829_13 Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Issuing Lender or
its Affiliates, as applicable, including any act or omission of any Official
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuing Lender’s or its Affiliates rights or powers hereunder.
Nothing in the preceding sentence shall relieve the Issuing Lender from
liability for the Issuing Lender’s gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to the Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including attorneys’ fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit. Without limiting the generality of the foregoing, the Issuing
Lender and each of its Affiliates (i) may rely on any oral or other
communication believed in good faith by the Issuing Lender or such Affiliate to
have been authorized or given by or on behalf of the applicant for a Letter of
Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the Issuing Lender or
its Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit. In furtherance and
extension and not in limitation of the specific provisions set forth above, any
action taken or omitted by the Issuing Lender or its Affiliates under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put the Issuing Lender or its Affiliates under any resulting liability to the
Borrower or any Lender. (j) Issuing Lender Reporting Requirements. Each Issuing
Lender shall, on the first Business Day of each month, provide to Administrative
Agent and Borrower a schedule of



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree046.jpg]
40 68576829_13 the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request. 2.10 Defaulting Lenders. (a)
Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law: (i) Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders. (ii) Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article 10 [Default] or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 10.2(b) [Set-Off] shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Lender or
Swing Loan Lender hereunder; third, to Cash Collateralize the Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 5.12 [Cash Collateral]; fourth, as the Borrower may request (so long as
no Potential Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 5.12 [Cash
Collateral]; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Potential
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree047.jpg]
41 68576829_13 rata basis prior to being applied to the payment of any Loans of,
or Letter of Credit Borrowing owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letter of Credit Obligations
and Swing Loans are held by the Lenders pro rata in accordance with the
Commitments under the Facility without giving effect to Section 2.10(a)(iv)
[Reallocation of Participations to Reduce Fronting Exposure]. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.10(a)(i) [Defaulting Lender Waterfall]
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto. (iii) Certain Fees. (A) No Defaulting Lender
shall be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender). (B) Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Ratable Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
5.12 [Cash Collateral]. (C) With respect to any Commitment Fee or Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Obligations or
Swing Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Lender and Swing Loan Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swing Loan Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee. (iv) Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
Letter of Credit Obligations and Swing Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Ratable Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Facility Usage of any Non- Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation. (v) Cash Collateral, Repayment
of Swing Loans. If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay Swing
Loans in an amount equal to the Swing Loan Lender’s Fronting Exposure and (y)
second, Cash



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree048.jpg]
42 68576829_13 Collateralize the Issuing Lender’s Fronting Exposure in
accordance with the procedures set forth in Section 5.12 [Cash Collateral]. (b)
Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing Loan
Lender and Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the Facility (without giving effect to Section 2.10 (a)(iv) [Reallocation
of Participations to Reduce Fronting Exposure], whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. (c) New Swing Loans/Letters of Credit. So long as any
Lender is a Defaulting Lender, (i) the Swing Loan Lender shall not be required
to fund any Swing Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Loan and (ii) no Issuing Lender shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
2.11 Increase in Revolving Credit Commitments. (a) Increasing Lenders and New
Lenders. The Borrower may, at any time, request that (1) the current Lenders
increase their Revolving Credit Commitments (any current Lender which elects to
increase its Revolving Credit Commitment shall be referred to as an “Increasing
Lender”) or (2) one or more new lenders (each a “New Lender”) join this
Agreement and provide a Revolving Credit Commitment hereunder, subject to the
following terms and conditions: (i) No Obligation to Increase. No current Lender
shall be obligated to increase its Revolving Credit Commitment and any increase
in the Revolving Credit Commitment by any current Lender shall be in the sole
discretion of such current Lender; (ii) Defaults. There shall exist no Events of
Default or Potential Default on the effective date of such increase and after
giving effect to such increase; (iii) Aggregate Revolving Credit Commitments.
After giving effect to such increase, the total Revolving Credit Commitments
shall not exceed $200,000,000; (iv) Minimum Revolving Credit Commitments. After
giving effect to such increase, the amount of the Revolving Credit Commitments
provided by each of the New Lenders and each of the Increasing Lenders shall be
at least $15,000,000, unless such amount is greater than the then remaining
increase available under Section 2.11(a)(iii);



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree049.jpg]
43 68576829_13 (v) Resolutions; Opinion. The Borrower shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by the Borrower, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Borrower; (vi) Notes. The Borrower shall execute and deliver (1) to each
Increasing Lender to whom a Note was previously issued a replacement revolving
credit Note reflecting the new amount of such Increasing Lender's Revolving
Credit Commitment after giving effect to the increase (and the prior Note, if
any, issued to such Increasing Lender shall be deemed to be terminated) and (2)
to each New Lender requesting a Note a revolving credit Note reflecting the
amount of such New Lender's Revolving Credit Commitment; (vii) Approval of New
Lenders. Any New Lender shall be subject to the approval of the Administrative
Agent, the Issuing Lender and the Swing Loan Lender, not to be unreasonably
withheld or delayed; (viii) Increasing Lenders. Each Increasing Lender shall
confirm its agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrower and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase; and (ix) New Lenders--Joinder.
Each New Lender shall execute a lender joinder in substantially the form of
Exhibit G pursuant to which such New Lender shall join and become a party to
this Agreement and the other Loan Documents with a Revolving Credit Commitment
in the amount set forth in such lender joinder. (b) Treatment of Outstanding
Loans and Letters of Credit. (i) Borrowing of New Loans. Each of the Lenders
shall participate in any new Loans made on or after such date in accordance with
their respective Ratable Shares after giving effect to the increase in Revolving
Credit Commitments contemplated by this Section 2.11. (ii) Outstanding Letters
of Credit and Loans. On the effective date of such increase, each Increasing
Lender and each New Lender (x) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (y) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances. 2.12 Extension of Expiration Date. (a) Requests for Extension. The
Borrower may extend the Expiration Date then in effect hereunder (the “Existing
Expiration Date”) for up to two (2) additional one-year periods, by written
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree050.jpg]
44 68576829_13 than 45 days and not later than 30 days prior to any anniversary
of the Closing Date (each such anniversary, the “Anniversary Date”), by
requesting that each Lender extend such Lender’s Expiration Date for an
additional 364 days from the Existing Commitment Termination Date. (b) Lender
Elections to Extend. Each Lender, acting in its sole and individual discretion,
shall, by written notice to the Administrative Agent given not earlier than 30
days prior to the applicable Anniversary Date and not later than the date (the
“Notice Date”) that is 20 days prior to the applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Expiration Date (a
“Non-Extending Lender”) shall notify the Administrative Agent in writing of such
fact promptly after such determination (but in any event no later than the
Notice Date) and any Lender that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree. (c) Notification by Administrative Agent. The Administrative
Agent shall notify the Borrower in writing of each Lender’s determination under
this Section 2.12 no later than the date 15 days prior to the applicable
Anniversary Date (or, if such date is not a Business Day, on the next Business
Day). (d) Additional Commitment Lenders. The Borrower shall have the right on or
before the Existing Expiration Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees, which may be a then existing Lender (each, an “Additional Commitment
Lender”) with the approval of the Administrative Agent, Swing Loan Lender and
the Issuing Lender (which approvals shall not be unreasonably withheld), each of
which Additional Commitment Lenders shall have entered into an agreement in form
and substance satisfactory to the Borrower and the Administrative Agent pursuant
to which such Additional Commitment Lender shall, effective as of the Existing
Expiration Date, undertake a Revolving Credit Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Revolving Credit
Commitment shall be in addition to such Lender’s Revolving Credit Commitment
hereunder on such date). (e) Minimum Extension Requirement. If (and only if) the
total of the Revolving Credit Commitments of the Lenders that have agreed so to
extend their Expiration Date and the additional Revolving Credit Commitments of
the Additional Commitment Lenders shall be more than 50% of the aggregate amount
of the Revolving Credit Commitments in effect immediately prior to the Existing
Expiration Date, then, effective as of the Existing Expiration Date, the
Expiration Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling 364 days after the Existing
Expiration Date (except that, if such date is not a Business Day, such
Expiration Date as so extended shall be the preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement. (f) Conditions to Effectiveness of Extensions.
Notwithstanding the foregoing, the extension of the Expiration Date pursuant to
this Section shall not be effective with respect to any Lender unless:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree051.jpg]
45 68576829_13 (i) as of the date of such extension of the Expiration Date and
after giving effect thereto, the representations and warranties of the Borrower
shall be true and correct in all material respects (unless qualified by
materiality or reference to the absence of a Material Adverse Change, in which
event shall be true and correct), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section, the representations and warranties contained in Section 6.6
[Financial Statements] shall be deemed to refer to the most recent statements
furnished pursuant to Section 8.11 [Reporting Requirements]; (ii) no Event of
Default or Potential Default shall have occurred and be continuing on the date
of such extension of the Expiration Date and after giving effect thereto; and
(iii) on or before the Expiration Date of each Non-Extending Lender, (x) the
Borrower shall have paid in full the principal of and interest on all of the
Loans made by such Non-Extending Lender to the Borrower hereunder and (y) the
Borrower shall have paid in full all other Obligations owing to such Lender
hereunder and under the other Loan Documents (it being understood that after
giving effect to this clause (iii) with respect to any Non-Extending Lender,
such Non-Extending Lender’s Commitment shall be deemed terminated on the
Existing Expiration Date and such Non-Extending Lender shall no longer be a
“Lender” hereunder). ARTICLE 3 RESERVED ARTICLE 4 INTEREST RATES 4.1 Interest
Rate Options. The Borrower shall pay interest in respect of the outstanding
unpaid principal amount of the Loans as selected by it from the Base Rate
Option, the LIBOR Rate Option or the Daily LIBOR Rate set forth below applicable
to the Revolving Credit Loans or the Swing Loans, respectively, it being
understood that, subject to the provisions of this Agreement, the Borrower may
select different Interest Rate Options and different Interest Periods to apply
simultaneously to the Revolving Credit Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Revolving Credit Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than six (6) Borrowing Tranches of Revolving Credit Loans; provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrower may not request, convert to, or renew the LIBOR Rate Option for any
Revolving Credit Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate. (a)
Revolving Credit Interest Rate Options. The Borrower shall have the right to
select from the following Interest Rate Options applicable to the Revolving
Credit Loans:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree052.jpg]
46 68576829_13 (i) Revolving Credit Base Rate Option: A fluctuating rate per
annum (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or (ii) Revolving Credit LIBOR
Rate Option: A rate per annum (computed on the basis of a year of 360 days and
actual days elapsed) equal to the LIBOR Rate as determined for each applicable
Interest Period plus the Applicable Margin. (b) Swing Loan Interest Rate.
Borrower shall have the right to select the Base Rate Option applicable to
Revolving Credit Loans or the Daily LIBOR Rate to apply to the Swing Loans. (c)
Rate Quotations. The Borrower may call the Administrative Agent on or before the
date on which a Revolving Credit Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made. 4.2 Interest Periods. At any time when the Borrower shall
select, convert to or renew a LIBOR Rate Option, the Borrower shall notify the
Administrative Agent thereof at least three (3) Business Days prior to the
effective date of such LIBOR Rate Option by delivering a Revolving Credit Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a LIBOR
Rate Option: (a) Amount of Borrowing Tranche. Each Borrowing Tranche of Loans
under the LIBOR Rate Option shall be in integral multiples of, and not less
than, the respective amounts set forth in Section 2.5(a) [Revolving Credit Loan
Requests]; and (b) Renewals. In the case of the renewal of a LIBOR Rate Option
at the end of an Interest Period, the first day of the new Interest Period shall
be the last day of the preceding Interest Period, without duplication in payment
of interest for such day. 4.3 Interest After Default. To the extent permitted by
Law, upon the occurrence of an Event of Default as described in Section 10.1(a)
[Payments Under Loan Documents] or Section 10.1(k) [Insolvency Proceedings,
Solvency; Attachment] and at the discretion of the Administrative Agent or upon
written demand by the Required Lenders to the Administrative Agent with respect
to the occurrence of any other Event of Default and until such time such Event
of Default shall have been cured or waived: (a) Letter of Credit Fees. The
Letter of Credit Fees pursuant to Section 2.9(b) [Letter of Credit Fees] shall
be increased by 2.0% per annum; (b) Interest Rate. Each Loan shall bear the rate
of interest applicable to Revolving Credit Loans under the Base Rate Option plus
2.0% per annum;



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree053.jpg]
47 68576829_13 (c) Other Obligations. Each other Obligation hereunder if not
paid when due shall bear interest at a rate per annum equal to the sum of the
rate of interest applicable to Revolving Credit Loans under the Base Rate Option
plus an additional 2.0% per annum from the time such Obligation becomes due and
payable until the time such Obligation is paid in full; and (d) Acknowledgment.
The Borrower acknowledges that the increase in rates referred to in this Section
4.3 reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk; and all such
interest shall be payable by Borrower upon demand by Administrative Agent. 4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.
(a) Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that: (i) adequate
and reasonable means do not exist for ascertaining such LIBOR Rate, or (ii) a
contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the LIBOR Rate, then the Administrative
Agent shall have the rights specified in Section 4.4(c) [Administrative Agent’s
and Lender’s Rights]. (b) Illegality; Increased Costs; Deposits Not Available.
If at any time any Lender shall have determined that: (i) the making,
maintenance or funding of any Loan to which a LIBOR Rate Option applies has been
made impracticable or unlawful by compliance by such Lender in good faith with
any Law or any interpretation or application thereof by any Official Body or
with any request or directive of any such Official Body (whether or not having
the force of Law), or (ii) such LIBOR Rate Option will not adequately and fairly
reflect the cost to such Lender of the establishment or maintenance of any such
Loan, or (iii) after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a LIBOR Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market, then the Administrative Agent shall have the rights
specified in Section 4.4(c) [Administrative Agent’s and Lender’s Rights]. (c)
Administrative Agent’s and Lender’s Rights. In the case of any event specified
in Section 4.4(a) [Unascertainable] above, the Administrative Agent shall
promptly so notify the Lenders and the Borrower thereof, and in the case of an
event specified in Section 4.4(b) [Illegality; Increased Costs; Deposits Not
Available] above, such Lender shall promptly so notify



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree054.jpg]
48 68576829_13 the Administrative Agent and endorse a certificate to such notice
as to the specific circumstances of such notice, and the Administrative Agent
shall promptly send copies of such notice and certificate to the other Lenders
and the Borrower. Upon such date as shall be specified in such notice (which
shall not be earlier than the date such notice is given), the obligation of (A)
the Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4(a)
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date. 4.5 Selection of Interest Rate Options. If the Borrower fails to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, as applicable to Revolving Credit Loans, commencing
upon the last day of the existing Interest Period. If the Borrower provides any
Revolving Credit Loan Request related to a Loan at the LIBOR Rate Option but
fails to identify an Interest Period therefor, such Revolving Credit Loan
Request shall be deemed to request an Interest Period of one month. Any
Revolving Credit Loan Request that fails to select an Interest Rate Option shall
be deemed to be a request for the Base Rate Option. ARTICLE 5 PAYMENTS; TAXES;
YIELD MAINTENANCE 5.1 Payments. All payments and prepayments to be made in
respect of principal, interest, Commitment Fees, Letter of Credit Fees,
Administrative Agent’s Fee or other fees or amounts due from the Borrower
hereunder shall be payable prior to 11:00 a.m. on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue. Such
payments shall be made to the Administrative Agent at the Principal Office for
the account of the Swing Loan Lender with respect to the Swing Loans and for the
ratable accounts of the Lenders with respect to the Revolving Credit Loans in
U.S. Dollars and in immediately available funds, and the Administrative Agent
shall promptly distribute such amounts to the Lenders in immediately available
funds; provided that in the event



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree055.jpg]
49 68576829_13 payments are received by 11:00 a.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders interest at the Federal Funds Effective Rate with respect
to the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement. 5.2 Pro Rata
Treatment of Lenders. Each borrowing of Revolving Credit Loans shall be
allocated to each Lender according to its Ratable Share, and each selection of,
conversion to or renewal of any Interest Rate Option and each payment or
prepayment by the Borrower with respect to principal, interest, Commitment Fees
and Letter of Credit Fees (but excluding the Administrative Agent’s Fee and the
Issuing Lender’s fronting fee) shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Sections 4.4(c)
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6(b) [Replacement of a
Lender] or 5.8 [Increased Costs]) be payable ratably among the Lenders entitled
to such payment in accordance with the amount of principal, interest, Commitment
Fees and Letter of Credit Fees, as set forth in this Agreement. Notwithstanding
any of the foregoing, each borrowing or payment or prepayment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to the Swing Loan Lender according to Section
2.6(e) [Borrowings to Repay Swing Loans]. 5.3 Sharing of Payments by Lenders. If
any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, together with interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and (ii) the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of the Loan Documents or (y) any payment obtained by a Lender
as consideration for the assignment



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree056.jpg]
50 68576829_13 of or sale of a participation in any of its Loans or
Participation Advances to any assignee or participant. The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. 5.4
Administrative Agent’s Clawback. (a) Reserved. (b) Payments by Borrower;
Presumptions by Administrative Agent. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. 5.5 Interest Payment Dates. Interest
on Loans to which the Base Rate Option applies shall be due and payable in
arrears on each Payment Date and the Expiration Date or the applicable Specified
Maturity Date. Interest on Loans to which the LIBOR Rate Option applies shall be
due and payable on the last day of each Interest Period for those Loans and, if
such Interest Period is longer than three (3) Months, also on the 90th day of
such Interest Period and the Expiration Date or the applicable Specified
Maturity Date. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, the applicable Specified Maturity Date or upon acceleration or
otherwise). 5.6 Voluntary Prepayments. (a) Right to Prepay. The Borrower shall
have the right at its option from time to time to prepay the Loans in whole or
part without premium or penalty (except as provided in Section 5.6(b)
[Replacement of a Lender] below, in Section 5.8 [Increased Costs] and Section
5.10 [Indemnity]). Whenever the Borrower desires to prepay any part of the
Loans, it shall provide a prepayment notice to the Administrative Agent by 1:00
p.m. at least one (1) Business Day prior to the date of prepayment of the
Revolving Credit Loans or no later than 1:00 p.m. on the date of prepayment of
Swing Loans, setting forth the following information:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree057.jpg]
51 68576829_13 (i) the date, which shall be a Business Day, on which the
proposed prepayment is to be made; (ii) a statement indicating the application
of the prepayment between the Revolving Credit Loans and Swing Loans; (iii) a
statement indicating the application of the prepayment between Loans to which
the Base Rate Option applies and Loans to which the LIBOR Rate Option applies;
and (iv) the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any
Swing Loan or $5,000,000 for any Revolving Credit Loan. All prepayment notices
shall be irrevocable. The principal amount of the Loans for which a prepayment
notice is given, together with interest on such principal amount, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Except as provided in Section 4.4(c)
[Administrative Agent’s and Lender’s Rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.10 [Indemnity]. (b) Replacement of a Lender. If any
Lender requests compensation under Section 5.8 [Increased Costs], or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to Section
5.9 [Taxes] and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.6(c), or if
any Lender is a Defaulting Lender or a Non- Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.9 [Successors and Assigns]), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.8 [Increased Cost] or Section 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.9
[Successors and Assigns]; (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Borrowings, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.10 [Indemnity]) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree058.jpg]
52 68576829_13 (iii) in the case of any such assignment resulting from a claim
for compensation under Section 5.8 [Increased Costs] or payments required to be
made pursuant to Section 5.9 [Taxes], such assignment will result in a reduction
in such compensation or payments thereafter; (iv) such assignment does not
conflict with applicable Law; and (v) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. (c)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 5.8 [Increased Costs], or the Borrower is or will be required to
pay any Indemnified Taxes or additional amounts to any Lender or any Official
Body for the account of any Lender pursuant to Section 5.9 [Taxes], then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case may be, in
the future, and (ii) would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
5.7 Reserved. 5.8 Increased Costs. (a) Increased Costs Generally. If any Change
in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
the Issuing Lender; (ii) subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on any Lender, the Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree059.jpg]
53 68576829_13 and the result of any of the foregoing shall be to increase the
cost to such Lender or such other Recipient of making, converting to, continuing
or maintaining any Loan or of maintaining its obligation to make any such Loan,
or to increase the cost to such Lender, the Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Issuing
Lender or other Recipient, the Borrower will pay to such Lender, the Issuing
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or the Issuing Lender or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered. (b)
Capital Requirements. If any Lender or the Issuing Lender determines that any
Change in Law affecting such Lender or the Issuing Lender or any Lending Office
of such Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Lender’s policies and the
policies of such Lender’s or the Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender or such Lender’s
or the Issuing Lender’s holding company for any such reduction suffered. (c)
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans. A certificate of a Lender or the Issuing Lender setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Lender, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof. (d) Delay in Requests. Failure or delay on the part of any
Lender or the Issuing Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or the Issuing Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree060.jpg]
54 68576829_13 (e) Survival. Each party’s obligations under this Section 5.8
[Increased Costs] shall survive the resignation of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all Obligations.
5.9 Taxes. (a) Issuing Lender. For purposes of this Section 5.9, the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA. (b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made. (c) Payment of Other Taxes by the Borrower.
The Borrower shall timely pay to the relevant Official Body in accordance with
applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes. (d) Indemnification by the Borrower. The
Borrower shall indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d)
[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree061.jpg]
55 68576829_13 or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9(e) [Indemnification by the
Lenders]. (f) Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to an Official Body pursuant to this Section 5.9 [Taxes],
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent. (g) Status of
Lenders. (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (I) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree062.jpg]
56 68576829_13 to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN-E (or W-8BEN if applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN if
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (II) executed originals of IRS Form W-8ECI; (III) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit H-1 to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W- 8BEN-E (or W-8BEN if applicable); or (IV) to the extent
a Foreign Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN if
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; (C) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree063.jpg]
57 68576829_13 reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (h) Treatment of Certain
Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.9 [Taxes] (including by the payment of
additional amounts pursuant to this Section 5.9 [Taxes]), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.9 [Taxes] with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Official Body with respect to such refund). Such indemnifying
party, upon the request of such indemnified party incurred in connection with
obtaining such refund, shall repay to such indemnified party the amount paid
over pursuant to this Section 5.9(h) [Treatment of Certain Refunds] (plus any
penalties, interest or other charges imposed by the relevant Official Body) in
the event that such indemnified party is required to repay such refund to such
Official Body. Notwithstanding anything to the contrary in this Section 5.9(h)
[Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.9(h) [Treatment of Certain Refunds] the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 5.9
[Taxes] shall survive the resignation of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.
5.10 Indemnity. In addition to the compensation or payments required by Section
5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall indemnify each
Lender against all liabilities, losses or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree064.jpg]
58 68576829_13 (i) payment, prepayment, conversion or renewal of any Loan to
which a LIBOR Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due); or (ii) attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Revolving Credit Loan
Requests under Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests]
or Section 4.2 [Interest Periods] or notice relating to prepayments under
Section 5.6 [Voluntary Prepayments] or failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Loan under the Base Rate Option on the
date or in the amount notified by the Borrower, or (iii) any assignment of a
Loan under the LIBOR Rate Option on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 5.6(b) [Replacement of a Lender]. If any Lender sustains or incurs any
such loss or expense, it shall from time to time notify the Borrower of the
amount determined in good faith by such Lender (which determination may include
such assumptions, allocations of costs and expenses and averaging or attribution
methods as such Lender shall deem reasonable) to be necessary to indemnify such
Lender for such loss or expense. Such notice shall set forth in reasonable
detail the basis for such determination. Such amount shall be due and payable by
the Borrower to such Lender ten (10) Business Days after such notice is given.
Each party’s obligations under this Section 5.10 [Indemnity] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations. 5.11 Settlement Date Procedures.
In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and the Swing Loan Lender may make Swing Loans as provided in Section 2.1(b)
[Swing Loan Commitment] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and may at its option effect
settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1(b) [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree065.jpg]
59 68576829_13 to the Administrative Agent such Lender’s Ratable Share of the
outstanding Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans. 5.12 Cash Collateral. At any time that there shall exist
a Defaulting Lender, within one Business Day following the written request of
the Administrative Agent or the Issuing Lender (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.10(a)(iv) [Reallocation of Participations to Reduce
Fronting Exposure] and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. (a) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Obligations, to
be applied pursuant to clause (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender). (b) Application.
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 5.12 [Cash Collateral] or Section 2.10
[Defaulting Lender] in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein. (c) Termination of
Requirement. Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Lender’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.12 [Cash Collateral]
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.10
[Defaulting Lenders] the Person providing Cash Collateral and the Issuing Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to Section
5.12(a) [Grant of Security Interest] above.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree066.jpg]
60 68576829_13 ARTICLE 6 REPRESENTATIONS AND WARRANTIES Representations and
Warranties. The Borrower represents and warrants to the Administrative Agent and
each of the Lenders as follows: 6.1 Organization and Qualification; Power and
Authority; Compliance With Laws; Title to Properties; Event of Default. The
Borrower and each of its Subsidiary (i) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) has all
necessary lawful power and authority, and all necessary licenses, approvals and
authorizations to own or lease its properties and to engage in the business it
presently conducts or currently proposes to conduct, except, in the cases of
owning or leasing its properties and engaging in the business it presently
conducts or currently proposes to conduct, where the absence of such licenses,
approvals or authorizations, either individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change, (iii) is duly
licensed or qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary and the absence of such
licensing or qualification would reasonably be expected to result in a Material
Adverse Change, (iv) has full power and authority to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations, and all such actions have been duly authorized by all
necessary action and proceedings on its part, (v) is in compliance in all
material respects with all applicable Laws (other than Environmental Laws which
are specifically addressed in Section 6.14 [Environmental Matters]) in all
jurisdictions in which the Borrower or Subsidiary of the Borrower is presently
or will be doing business except where (a) the failure to do so, either
individually or in the aggregate, would not reasonably be expected to constitute
a Material Adverse Change and (b) any non- compliance is being contested in good
faith by appropriate proceedings diligently conducted, and (vi) has good and
marketable title to or valid leasehold interest in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens, except where the failure to do so, either individually
or in the aggregate, would not reasonably be expected to constitute a Material
Adverse Change. No Event of Default or Potential Default has occurred and is
continuing or would result from the performance by the Borrower of its
Obligations. 6.2 Borrower; Subsidiaries and Owners; Investment Companies. As of
the Closing Date, Schedule 6.2 states (i) the name of each of the Borrower’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of Equity Interests in such Subsidiary (the “Subsidiary Equity Interests”),
(ii) the name of each holder of Subsidiary Equity Interest in each Subsidiary
and the amount thereof and (iii) any options, warrants or other rights
outstanding to purchase any such Equity Interests referred to in clause (i) or
(ii). The Borrower and each Subsidiary of the Borrower has good and marketable
title to all of the Subsidiary Equity Interests it then purports to own, free
and clear in each case of any Lien and all such Subsidiary Equity Interests have
been duly authorized and validly issued, and are fully paid and nonassessable.
Neither the Borrower nor any Subsidiaries of the Borrower is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree067.jpg]
61 68576829_13 an “investment company” as such terms are defined in the
Investment Company Act of 1940 and shall not become such an “investment company”
or under such “control.” 6.3 Validity and Binding Effect. Each of this Agreement
and each other Loan Document has been (or when delivered will have been), (i)
duly authorized, validly executed and delivered by the Borrower, and (ii)
constitutes, or will constitute, legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms. 6.4 No
Conflict; Material Agreements; Consents. Neither the execution and delivery of
this Agreement or the other Loan Documents by the Borrower nor the consummation
of the transactions herein or therein contemplated or compliance with the terms
and provisions hereof or thereof by the Borrower will conflict with, constitute
a default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of the Borrower or (ii) any Law or
any material agreement or instrument or order, writ, judgment, injunction or
decree to which the Borrower or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject or by which it
is affected, or result in the creation or enforcement of any Lien whatsoever
upon any property (now or hereafter acquired) of the Borrower or any of its
Subsidiaries (other than Liens granted under the Loan Documents). There is no
default under such material agreement (referred to above) and neither the
Borrower nor any of its Subsidiaries is bound by any contractual obligation, or
subject to any restriction in any organization document, or any requirement of
Law which would reasonably be likely to result in a Material Adverse Change. No
consent, approval, exemption, order or authorization of, or a registration or
filing with, or notice to, any Official Body or any other Person is required by
any Law or any agreement in connection with the execution, delivery and
performance by, or enforcement against, the Borrower of this Agreement and the
other Loan Documents except such as has been obtained or issued and which
remains in full force and effect; provided that any increase of the Commitments
in accordance with Section 2.11 [Increase in Revolving Credit Commitments] or
the extension of the Expiration Date in accordance with Section 2.12 [Extension
of Expiration Date] may require appropriate governmental or third party
authorization thereof prior to the effectiveness of such increase or such
extension, as the case may be. 6.5 Litigation. There are no actions, suits,
claims, proceedings or investigations pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary of the Borrower or
any of their properties at law or in equity before any Official Body which (i)
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change or (ii) state to affect, impact or restate this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby. Neither the Borrower nor any Subsidiaries of the Borrower is
in violation of any order, writ, injunction or any decree of any Official Body
which would reasonably be expected to result in any Material Adverse Change. 6.6
Financial Statements. (a) Historical Statements. The Borrower has delivered to
the Administrative Agent copies of its audited consolidated year-end balance
sheet, statement of income or operations, shareholders’ equity and cash flows,
for and as of the end of the fiscal year ended December 31,



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree068.jpg]
62 68576829_13 2014. In addition, the Borrower has delivered to the
Administrative Agent copies of its unaudited consolidated interim balance sheet,
statement of income or operations, shareholders’ equity and cash flows, for the
fiscal year to date and as of the end of the fiscal quarter ended June 30, 2015
(all such annual and interim statements being collectively referred to as the
“Statements”). The Statements (i) are correct and complete in all material
respects, (ii) fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended in
accordance with GAAP consistently applied throughout the period covered thereby,
subject (in the case of the interim statements) to normal year end audit
adjustments utilized on a consistent basis and the absence of footnotes and
(iii) have been prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject (in the case of the interim statements) to
normal year-end audit adjustments utilized on a consistent basis and the absence
of footnotes. (b) Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any indebtedness, liabilities, contingent or
otherwise, or forward or long-term commitments that are required to be disclosed
in accordance with GAAP that are not disclosed in the Statements or in the notes
thereto or on Schedule 6.6(b), attached hereto and incorporated herein by
reference, and except as disclosed therein there are no unrealized losses from
any commitments of the Borrower or any Subsidiary of the Borrower which would
reasonably be expected to cause a Material Adverse Change. Since December 31,
2014, no Material Adverse Change has occurred. 6.7 Margin Stock. Neither the
Borrower nor any Subsidiaries of the Borrower engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the Federal Reserve System). No part of
the proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. Neither the Borrower nor any Subsidiaries of the
Borrower holds or intends to hold margin stock in such amounts that more than
25% of the reasonable value of the assets of the Borrower or Subsidiary of the
Borrower are or will be represented by margin stock. 6.8 Full Disclosure.
Neither this Agreement nor any other Loan Document, nor any certificate, report,
statement, agreement or other documents or other information (written or oral)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection herewith or therewith or the transactions contemplated
hereby or thereby, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading; provided that in connection with any financial projections, the
Borrower represents and warrants that such projections were prepared in good
faith based upon assumptions believed by it to be reasonable at the time when
made. There is no fact known to the Borrower which materially adversely affects
the business, property, assets, financial condition, results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole, which has not
been set forth in this Agreement or in the certificates, statements, agreements
or other documents furnished in



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree069.jpg]
63 68576829_13 writing to the Administrative Agent and the Lenders prior to or
at the date hereof in connection with the transactions contemplated hereby. 6.9
Taxes. All federal, state, local and other tax returns required to have been
filed with respect to the Borrower and each Subsidiary of the Borrower have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or otherwise levied or imposed upon them, their
properties, income or assets which are due and payable, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. 6.10 Patents, Trademarks, Copyrights, Licenses, Etc. The
Borrower and each Subsidiary of the Borrower owns or possesses all the patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
the Borrower or such Subsidiary, without known possible, alleged or actual
conflict with the rights of others, except where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to constitute
a Material Adverse Change. 6.11 Reserved. 6.12 Insurance. The properties of the
Borrower and each of its Subsidiaries are insured pursuant to policies and other
bonds which are valid and in full force and effect and which provide adequate
coverage from reputable and financially sound insurers which are not Affiliates
of the Borrower (except to the extent customarily self-insured or such
Affiliates are otherwise acceptable to the Administrative Agent) in amounts
sufficient to insure the assets and risks of the Borrower and each Subsidiary in
accordance with prudent business practice in the industry of the Borrower and
its Subsidiaries in the locations where the Borrower or the applicable
Subsidiary conducts business. 6.13 ERISA Compliance. (a) Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received from the IRS a favorable
determination or opinion letter, which has not by its terms expired or, in the
case of a determination letter, is from the most recent available cycle for
which such letters were issuable for such Plan, that such Plan is so qualified,
or such Plan is entitled to rely on an IRS advisory or opinion letter with
respect to an IRS-approved master and prototype or volume submitter plan, or a
timely application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrower and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree070.jpg]
64 68576829_13 (b) There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Official Body, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Change. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Change. (c) (i) No ERISA
Event has occurred or is reasonably expected to occur; (ii) the Borrower and
each ERISA Affiliate has met all applicable requirements under the rules of the
Code and ERISA regarding minimum required contributions (including any
installment payment thereof) as set forth in Sections 412, 430, 431, 432 and 436
of the Code and Sections 302, 303, 304 and 305 of ERISA with respect to each
Pension Plan, and no waiver has been applied for or obtained; (iii) neither
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither Borrower nor any member of the ERISA Group has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 of ERISA, with respect to a Multiemployer Plan; (v) neither
Borrower nor any member of the ERISA Group has received notice pursuant to
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; (vi) neither Borrower nor any member of the ERISA Group
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA; and (vii) no Pension Plan or Multiemployer Plan has been terminated by
the plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan or
Multiemployer Plan. 6.14 Environmental Matters. (a) Neither the Borrower nor any
Subsidiary has actual knowledge of any claim or has received any notice of any
claim and no proceeding has been instituted asserting any claim against the
Borrower or any of its Subsidiaries or any of their respective real properties
or other assets now or formerly owned, leased or operated by any of them,
alleging any damage to the environment or violation of any Environmental Laws,
except, in each case, such as would not reasonably be expected to result in a
Material Adverse Change. (b) Neither the Borrower nor any Subsidiary has actual
knowledge of any facts which would reasonably be expected to give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
(c) Neither the Borrower nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree071.jpg]
65 68576829_13 (d) Neither the Borrower nor any Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. (e) All buildings on all real properties now owned,
leased or operated by the Borrower or any Subsidiary are in compliance with
applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. 6.15 Solvency. On the Closing Date and after giving effect to
the initial Loans hereunder, the Borrower is Solvent. 6.16 Anti-Terrorism Laws.
No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity, either in
its own right or through any third party, (a) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti- Terrorism
Law. ARTICLE 7 CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT The
obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by the Borrower of its
Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions: 7.1 Initial Loans and Letters of Credit. (a)
Deliveries. On the Closing Date, the Administrative Agent shall have received
each of the following in form and substance satisfactory to the Administrative
Agent and each of which (unless otherwise specified) shall be original copies or
telecopies promptly followed by original copies: (i) A certificate of the
Borrower signed by an Authorized Officer, dated the Closing Date stating that
(v) the Borrower is in compliance with each of the covenants and conditions
hereunder, (w) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Borrower delivered to the
Administrative Agent, (x) the conditions stated in both Section 7.1 and 7.2 have
been satisfied, (y) there has been no material adverse change from any
certificate, report, statement, agreement or other document or other written
information previously supplied to the Administrative Agent and the Arrangers
furnished by or on behalf of the Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents and (z) all material
consents, licenses and approvals required for the delivery and performance by
the Borrower of any Loan Document and the enforceability of any Loan Document
against the Borrower is in full force and effect and none other is so required
or necessary; provided that any increase of the Commitments in accordance with
Section 2.11 [Increase in Revolving Credit Commitments] or the extension of the
Expiration



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree072.jpg]
66 68576829_13 Date in accordance with Section 2.12 [Extension of Expiration
Date] may require appropriate governmental or third party authorization thereof
prior to the effectiveness of such increase or such extension, as the case may
be; (ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of the Borrower, certifying as appropriate as to: (a) all
action taken by the Borrower to validly authorize, duly execute and deliver this
Agreement and the other Loan Documents and attaching copies of such resolution
or other corporate or organizational action; (b) the names, authority and
capacity of the Authorized Officers authorized to sign the Loan Documents and
their true signatures; and (c) copies of its organizational documents as in
effect on the Closing Date certified as of a sufficiently recent date prior to
the Closing Date by the appropriate state official where such documents are
filed in a state office together with certificates from the appropriate state
officials as to due organization and the continued valid existence, good
standing and qualification to engage in its business of the Borrower in the
state of its organization and in each state where conduct of business or
ownership or lease of properties or assets requires such qualification, except
to the extent that the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Change; (iii) This Agreement and each
of the other Loan Documents signed by an Authorized Officer in a sufficient
number of counterparts for delivery to each Lender and the Administrative Agent;
(iv) A written opinion of counsel for the Borrower, dated the Closing Date
addressed to the Administrative Agent and each Lender and in form and substance
satisfactory to the Administrative Agent; (v) Evidence that adequate insurance
required to be maintained under this Agreement is in full force and effect, with
additional insured endorsement attached thereto in form and substance
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent and the Secured Parties as additional insureds; (vi) A duly
completed Compliance Certificate as of the last day of the fiscal quarter of
Borrower most recently ended prior to the Closing Date calculating the Funded
Indebtedness to Total Adjusted Capitalization Ratio and the Total Indebtedness
to Total Capitalization Ratio on a pro form basis after giving effect to the
transactions contemplated hereby and the initial Loans borrowed on the Closing
Date, signed by an Authorized Officer of Borrower; (vii) A Lien search in
acceptable scope and with acceptable results; and (viii) Such other documents in
connection with such transactions as the Administrative Agent or its counsel may
reasonably request. (b) Payment of Fees. The Borrower shall have paid all fees
and expenses payable on or before the Closing Date as required by this
Agreement, the Administrative Agent’s Letter, the BAML Letter or any other Loan
Document.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree073.jpg]
67 68576829_13 (c) Material Adverse Change. There has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Change. Without limiting the generality of the provisions of
the last paragraph of Section 11.3 [Exculpatory Provisions], for purposes of
determining compliance with the conditions specified in this Section 7.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. 7.2 Each Loan or Letter of Credit. At the time of making any
Loans or issuing, extending or increasing any Letters of Credit and after giving
effect thereof: (i) the representations and warranties of the Borrower shall
then be true and correct in all material respects (unless qualified by
materiality or reference to the absence of a Material Adverse Change, in which
event they shall be true and correct), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 7.2, the representations and warranties contained in
Section 6.6 [Financial Statements] shall be deemed to refer to the most recent
statements furnished pursuant to Section 8.11 [Reporting Requirements], (ii) no
Event of Default or Potential Default shall have occurred and be continuing or
would result from such Loan or Letter of Credit or the application of the
proceeds thereof, (iii) the making of the Loans or issuance, extension or
increase of such Letter of Credit shall not contravene any Law applicable to the
Borrower or Subsidiary of the Borrower or any of the Lenders, and (iv) the
Borrower shall have delivered to the Administrative Agent a duly executed and
completed Revolving Credit Loan Request, Swing Loan Request or to the Issuing
Lender an application for a Letter of Credit, as the case may be. Each Revolving
Credit Loan Request, Swing Loan Request and Letter of Credit application shall
be deemed to be a representation that the conditions set forth in Sections 7.1
and 7.2 have been satisfied on or prior to the date thereof. ARTICLE 8
AFFIRMATIVE COVENANTS The Borrower hereby covenants and agrees that until the
Facility Termination Date, it will, and will cause each of its Subsidiaries to,
comply at all times with the following covenants: 8.1 Preservation of Existence,
Etc. The Borrower shall, and shall cause each of its Subsidiaries to, (i)
maintain its legal existence as a corporation, limited partnership or limited
liability company, as applicable, and its license or qualification and good
standing in each jurisdiction in which its ownership or lease of property or the
nature of its business makes such license or qualification necessary, except as
otherwise expressly permitted in Section 9.5 [Liquidations, Mergers, Etc.] (ii)
maintain all licenses, consents, permits, franchises, rights and qualifications
necessary for the standard operation of its business, except where the
maintenance thereof could not reasonably be expected to result in a Material
Adverse Change, and (iii) maintain and preserve all intellectual properties,
including without limitation trademarks, trade names, patents, copyrights and
other marks, registered and necessary for the standard operation of its



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree074.jpg]
68 68576829_13 business except where the maintenance thereof could not
reasonably be expected to result in a Material Adverse Change. 8.2 Payment of
Liabilities, Including Taxes, Etc. The Borrower shall, and shall cause each of
its Subsidiaries to, duly pay and discharge (i) all liabilities to which it is
subject or which are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made and (ii) all lawful and valid claims
which, if unpaid, would result in the attachment of a Lien on its property as a
matter of law or contract, other than Liens permitted under clause (xiii) of the
definition of “Permitted Lien”. 8.3 Maintenance of Insurance. The Borrower
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards and
against other risks as such assets are commonly insured in such amounts as
similar properties and assets are insured by prudent companies in similar
circumstances carrying on similar businesses, and with reputable and financially
sound insurers which are not Affiliates of the Borrower, (except to the extent
customarily self-insured or such Affiliates are otherwise acceptable to the
Administrative Agent). 8.4 Maintenance of Properties and Leases. The Borrower
shall, and shall cause each of its Subsidiaries to, maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those properties useful or necessary to its business, and from time to time, the
Borrower will make or cause to be made all necessary and appropriate repairs,
renewals or replacements thereof, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change. 8.5 Inspection
Rights. The Borrower shall, and shall cause each of its Subsidiaries to, permit
any of the officers or authorized employees or representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, directors
and independent accountants, all in such detail and at such times and as often
as any of the Lenders may reasonably request, provided that each Lender shall
provide the Borrower and the Administrative Agent with reasonable notice prior
to any visit or inspection. In the event any Lender desires to conduct an audit
of the Borrower, such Lender shall make a reasonable effort to conduct such
audit contemporaneously with any audit to be performed by the Administrative
Agent and further provided that any such visit and inspection shall be limited
to once per year except when an Event of Default has occurred and is continuing.
8.6 Keeping of Records and Books of Account. The Borrower shall, and shall cause
each Subsidiary of the Borrower to, maintain and keep books of record and
account which enable the Borrower and its Subsidiaries to issue financial
statements in accordance with GAAP consistently applied and as otherwise
required by applicable Laws of any Official Body having



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree075.jpg]
69 68576829_13 jurisdiction over the Borrower or any Subsidiary of the Borrower,
and in which full, true and correct entries shall be made in all material
respects of all financial transactions. 8.7 Compliance with Laws; Use of
Proceeds. The Borrower shall, and shall cause each of its Subsidiaries to,
comply in all material respects with all applicable Laws, including all
Environmental Laws, in all respects; except (i) where such compliance with any
law is being contested in good faith by appropriately proceedings diligently
conducted, and (ii) that it shall not be deemed to be a violation of this
Section 8.7 if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would constitute a Material Adverse Change. The Borrower
will use the Letters of Credit and the proceeds of the Loans only to fund
ongoing working capital, capital expenditures and other general corporate
purposes and as permitted by applicable Law. 8.8 Further Assurances. The
Borrower shall do such acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Administrative Agent’s and other Secured
Parties’ rights granted hereunder and under the other Loan Documents and to
exercise and enforce its rights and remedies hereunder and thereunder. 8.9
Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered Entity
will become a Sanctioned Person, (b) no Covered Entity, either in its own right
or through any third party, will (A) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (B) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (C) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (D) use the
Loans to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law, (c) the funds used to repay the Obligations will not be
derived from any unlawful activity, (d) each Covered Entity shall comply with
all Anti-Terrorism Laws, and (e) the Borrower shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event. 8.10 Reserved. 8.11 Reporting Requirements. The Borrower will furnish or
cause to be furnished to the Administrative Agent and each of the Lenders: (a)
Quarterly Financial Statements. As soon as available but in any event no later
than the filing date required by the SEC (without giving effect to any permitted
extension thereof), financial statements of the Borrower (commencing with the
financial statements for the fiscal quarter ended September 30, 2015),
consisting of (i) a consolidated balance sheet as of the end of such fiscal
quarter, (ii) related consolidated statements of income, stockholders’ equity
for the fiscal quarter then ended and the fiscal year through that date and
(iii) related consolidated statements of cash flows for the fiscal year through
that date, in each case, all in reasonable detail and certified (subject to
normal year-end audit adjustments) by the Chief Executive Officer, President or
Chief Financial Officer of the Borrower as having been prepared in accordance
with GAAP (subject only to normal year-end audit adjustments and the absence of
notes), consistently



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree076.jpg]
70 68576829_13 applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year (all of which may be provided by means of delivery of the applicable
SEC Form 10-Q, which will be deemed delivered upon filing thereof). (b) Annual
Financial Statements. As soon as available but in any event no later than the
filing date required by the SEC (without giving effect to any permitted
extension thereof), financial statements of the Borrower consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and prepared in accordance with
GAAP consistently applied and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and audited and
reported on by independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Administrative Agent (all of which may
be provided by means of delivery of the applicable SEC Form 10-K, which will be
deemed delivered upon filing thereof). The opinion or report of accountants
shall be prepared in accordance with reasonably acceptable auditing standards
and shall be free of any qualification (other than any consistency qualification
that may result from a change in the method used to prepare the financial
statements as to which such accountants concur), including without limitation as
to the scope of such audit or status as a “going concern” of the Borrower or any
Subsidiary. 8.12 Certificates; Notices; Additional Information. (a) Certificate
of the Borrower. Concurrently with the financial statements of the Borrower
furnished to the Administrative Agent and to the Lenders pursuant to Sections
8.11(a) [Quarterly Financial Statements] and 8.11(b) [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Borrower
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Borrower, in the form of Exhibit I. (b) Default. Promptly after any officer
of the Borrower has learned of the occurrence of an Event of Default or
Potential Default, a certificate signed by an Authorized Officer setting forth
the details of such Event of Default or Potential Default and the action which
the Borrower proposes to take with respect thereto. (c) Litigation. Promptly
after the commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against the
Borrower or Subsidiary of the Borrower which involve a claim or series of claims
in excess of $15,000,000 or which if adversely determined would constitute a
Material Adverse Change. (d) ERISA Event. Immediately upon the occurrence of any
ERISA Event, notice in writing setting forth the details thereof and the action
which the Borrower proposes to take with respect thereto. (e) SEC Filings and
other Material Reports. Promptly upon their becoming available to the Borrower,
public SEC filings and other material reports, including 8-K, registration
statements, proxies, prospectuses, financial statements and other shareholder
communications, filed by the Borrower with the SEC excluding any Form 3, Form 4
or Form 5 (all of which may be provided by means of delivery of the applicable
SEC Form or filing, and which will be deemed delivered upon (i) the posting of
such information on the Borrower’s website with written notice



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree077.jpg]
71 68576829_13 of such posting to the Administrative Agent or (ii) the making of
such information available on any Platform). (f) Other Information. Such other
reports and information as the Administrative Agent or the Required Lenders may
from time to time reasonably request. ARTICLE 9 NEGATIVE COVENANTS The Borrower
hereby covenants and agrees that until the Facility Termination Date, it will
not, and will not permit any of its Subsidiaries to: 9.1 Indebtedness. At any
time create, incur, assume or suffer to exist any Indebtedness, except: (a)
Indebtedness under the Loan Documents; (b) Existing Indebtedness as set forth on
Schedule 9.1 (including any amendments, extensions, refinancings or renewals
thereof; provided that before and immediately after any such amendment,
extension, refinancing or renewal of such Indebtedness (i) the Borrower is in
pro forma compliance with Section 9.8 [Maximum Funded Indebtedness to Total
Adjusted Capitalization Ratio], (ii) no Event of Default or Potential Default
shall have occurred and be continuing or would result therefrom and (iii) the
aggregate principal committed amount of unsecured Current Indebtedness shall not
at any time exceed $200,000,000); (c) (i) Secured Indebtedness incurred with
respect to purchase money security interests, capitalized leases, Commodity
Hedges (secured only by the Liens described in clause (ix) of the definition of
“Permitted Liens”) and first mortgage bonds (other than such bonds relating to
the FPU Indebtedness as set forth in Schedule 9.1), such Indebtedness secured by
the Liens described in clause (vi) of the definition of “Permitted Liens” and
any other secured Indebtedness of the Borrower and its Subsidiaries described in
clause (x) of the definition of “Permitted Liens” and (ii) unsecured Current
Indebtedness and Funded Indebtedness of the Borrower’s Subsidiaries; provided
that the sum of the aggregate amount of clause (i) plus the aggregate amount of
clause (ii) shall not exceed at any time 20% of Total Adjusted Capitalization;
(d) Indebtedness of a Subsidiary to another Subsidiary or to the Borrower; (e)
Any (i) Lender Provided Interest Rate Hedge or Lender Provided Commodity Hedge,
(ii) other Commodity Hedges or (iii) Indebtedness under any Other Lender
Provided Financial Services Product; and (f) Other unsecured Indebtedness (other
than any such Indebtedness incurred with respect to any currency swap agreement
or other similar agreement); provided that before and immediately after the
incurrence of such Indebtedness (i) the Borrower is in pro forma compliance with
Section 9.8 [Maximum Funded Indebtedness to Total Adjusted Capitalization Ratio]
and (ii) no Event of Default or Potential Default shall have occurred and be
continuing or would result therefrom.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree078.jpg]
72 68576829_13 9.2 Liens; Lien Covenants. At any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens. 9.3 Loans and Investments. At any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing (each, an
“Investment”), except: (a) trade credit extended on usual and customary terms in
the ordinary course of business; (b) advances to employees to meet expenses
incurred by such employees in the ordinary course of business; (c) Permitted
Investments; (d) Investments in Subsidiaries; (e) to the extent not constituting
Permitted Acquisitions, Investments in Persons principally engaged in a field of
enterprise engaged in by the Borrower and its Subsidiaries on the date hereof
and any other field of enterprise substantially related, ancillary or
complementary thereto, not exceeding $150,000,000 in the aggregate outstanding
at any time; and (f) Permitted Acquisitions. 9.4 Line of Business. The Borrower
will not, and will not permit any Subsidiary to, engage in any business if, as a
result, the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, would then be engaged, would be substantially
changed from the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement. 9.5
Liquidations, Mergers, Consolidations, Acquisitions. Dissolve, liquidate or
wind- up its affairs, or become a party to any merger or consolidation, or
acquire by purchase, lease or otherwise all or substantially all of the assets
or Equity Interests of any other Person except in the case of acquisitions,
Permitted Acquisitions. 9.6 Dispositions of Assets or Subsidiaries. Sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Equity Interests of a Subsidiary), except: (a) transactions involving the
sale of inventory in the ordinary course of business;



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree079.jpg]
73 68576829_13 (b) any sale, transfer or lease of assets in the ordinary course
of business which are no longer necessary or required in the conduct of the
Borrower’s or its Subsidiary’s business; (c) any sale, transfer or lease of
assets by any Subsidiary of the Borrower to the Borrower or to another
Subsidiary of the Borrower; (d) any sale, transfer or lease of assets in the
ordinary course of business which are replaced by substitute assets acquired or
leased; or (e) any sale, transfer or lease of assets where the amount of such
assets (valued at net book value), together with all other assets of the
Borrower and Subsidiaries previously disposed of as permitted by this clause (e)
during the fiscal year in which the disposition occurs does not exceed 10% of
Consolidated Total Assets as of the end of the fiscal year then most recently
ended; provided that assets, as so valued, may be sold in excess of 10% of
Consolidated Total Assets in any fiscal year if either (i) within one year of
such sale, the proceeds from the sale of such assets are used, or committed by
the Borrower’s Board of Directors to be used, to acquire other assets of at
least equivalent value and earning power or (ii) with the written consent of the
Required Lenders, the proceeds from sale of such assets are used immediately
upon receipt to prepay senior Funded Indebtedness of the Borrower; and (f) any
sale, transfer or lease of assets, other than those specifically excepted
pursuant to clauses (a) through (e) above, which is approved by the Required
Lenders. 9.7 Affiliate Transactions. Enter into or carry out any transaction
with any Affiliate of the Borrower other than a Subsidiary of the Borrower
(including purchasing property or services from or selling property or services
to any Affiliate of the Borrower other than a Subsidiary of the Borrower) unless
such transaction is not otherwise prohibited by this Agreement, is entered into
in the ordinary course of business upon fair and reasonable arm’s-length terms
and conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law; provided that the foregoing restriction
shall not apply to the payment or grant of reasonable compensation, benefits and
indemnities to any director or officer of the Borrower or any Subsidiary and
shall not restrict transactions with any Affiliate of the Borrower that have
been approved by or are entered into pursuant to any orders or decisions of any
Official Body having jurisdiction over the Borrower or any of its Subsidiaries.
9.8 Maximum Funded Indebtedness to Total Adjusted Capitalization Ratio. Will
not, as of the last day of each fiscal quarter of the Borrower, permit the
Funded Indebtedness to Total Adjusted Capitalization Ratio to exceed 0.65:1.00.
9.9 Limitation on Negative Pledges and Restrictive Agreements. Enter into, or
permit to exist, any contractual obligation (except for this Agreement and the
other Loan Documents) that (a) encumbers or restricts the ability of any such
Person to (i) perform its obligations hereunder or under any other Loan
Document; (ii) make dividends or distribution to the Borrower, (iii) pay any
Indebtedness or other obligation owed to the Borrower, (iv) make loans or
advances to the Borrower, (v) create any Lien upon any of their properties or
assets, whether now owned or hereafter acquired (except, in the case of this
clause (a)(v) only, (1) for any document or instrument governing any purchase
money Liens or capital lease obligations otherwise permitted hereby (in



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree080.jpg]
74 68576829_13 which case, any prohibition or limitation shall only be effective
against the assets financed thereby), (2) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or its Subsidiaries
are the licensee) with respect to a contract entered into with the Borrower or
its Subsidiaries in the ordinary course of business, (3) customary provisions
restricting subletting, sublicensing or assignment of any intellectual property
license or any lease governing any leasehold interests of the Borrower and its
Subsidiaries and (4) for any document or instrument governing any Indebtedness
permitted by Section 9.1(b) (but solely with respect to such Indebtedness
described in items 1 through 7, 9 and 12 on Schedule 9.1)) or (vi) Guaranty the
Obligations or (b) requires the grant of any Lien (other than a Permitted Lien
or as may be required pursuant to any document or instrument governing the
Indebtedness described in items 1 and 12 on Schedule 9.1 or any other document
or instrument pursuant to which Borrower may issue senior notes ranking pari
passu thereto solely to the extent such Indebtedness evidenced by such senior
notes is permitted under Section 9.1[Indebtedness] ) on property for any
obligation if a Lien on such property is given as security for the Obligations.
ARTICLE 10 DEFAULT 10.1 Events of Default. An Event of Default shall mean the
occurrence or existence of any one or more of the following events or conditions
(whatever the reason therefor and whether voluntary, involuntary or effected by
operation of Law): (a) Payments Under Loan Documents. The Borrower shall fail to
pay (i) when and as required to be paid herein, any principal of any Loan,
Reimbursement Obligation or Letter of Credit Obligation or (ii) within three (3)
Business Days when and as required to be paid herein, any interest on any Loan,
Reimbursement Obligation or Letter of Credit Obligation or any fee or other
amount owing hereunder or under the other Loan Documents; or (b) Breach of
Warranty. Any representation or warranty made at any time by the Borrower in any
Loan Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect (or in the case of any representation or
warranty qualified by materiality or reference to the absence of a Material
Adverse Change, in which event shall prove to have been false or misleading in
any respect) as of the time it was made, deemed made or furnished; or (c) Breach
of Certain Covenants. The Borrower shall default in the observance or
performance of any covenant contained in Section 8.5 [Inspection Rights],
Section 8.9 [Anti- Terrorism Laws; International Trade Law Compliance] or
Article 9 [Negative Covenants]; or (d) Breach of Other Covenants. The Borrower
shall default in the observance or performance of any other covenant, condition
or provision hereof or of any other Loan Document and such default shall
continue unremedied for a period of thirty (30) days; or (e) Defaults in Other
Agreements or Indebtedness. A breach, default or event of default shall occur at
any time under the terms of any other agreement involving borrowed money or the
extension of credit or any other Indebtedness under which the Borrower or
Subsidiary of the Borrower may be obligated as a borrower or guarantor in excess
of $20,000,000 in the



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree081.jpg]
75 68576829_13 aggregate, and such breach, default or event of default either
(i) consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any such Indebtedness when due (whether
at stated maturity, by acceleration or otherwise) or (ii) causes, or permits the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such guarantee to become payable or cash collateral in respect
thereof to be demanded; or (f) Final Judgments or Orders. Any final judgments or
orders for the payment of money in excess of $20,000,000 in the aggregate shall
be entered against the Borrower by a court having jurisdiction in the premises,
and with respect to which either (i) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (ii) there is a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, is not in effect; or (g) Loan
Document Unenforceable. Any of the Loan Documents shall cease to be legal, valid
and binding agreements enforceable against the party executing the same or such
party’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative or shall in any way be challenged or contested or cease to give or
provide the respective rights, titles, interests, remedies, powers or privileges
intended to be created thereby; or (h) Uninsured Losses; Proceedings Against
Assets. There shall occur any material uninsured damage to or loss, theft or
destruction of any of property of the Borrower in excess of $20,000,000 or
assets of the Borrower in excess of $20,000,000 are attached, seized, levied
upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter; or (i)
Events Relating to Pension Plans and Multiemployer Plans. An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of Borrower or any member of the
ERISA Group under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of $20,000,000, or Borrower or any
member of the ERISA Group fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, where the
aggregate amount of unamortized withdrawal liability is in excess of
$20,000,000; or (j) Change of Control. A Change of Control shall occur; or (k)
Insolvency Proceedings; Solvency; Attachment. Either (i) an Insolvency
Proceeding shall have been instituted against the Borrower or Subsidiary of the
Borrower and such Insolvency Proceeding shall remain undismissed or unstayed and
in effect for a period of thirty (30) consecutive days or such court shall enter
a decree or order granting any of the relief sought



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree082.jpg]
76 68576829_13 in such Insolvency Proceeding, (ii) the Borrower or Subsidiary of
the Borrower institutes, or takes any action in furtherance of, an Insolvency
Proceeding, (iii) the Borrower or any Subsidiary of the Borrower ceases to be
Solvent or admits in writing its inability to pay its debts as they mature or
(iv) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Borrower or
any Subsidiary of the Borrower and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy. 10.2 Consequences of Event of
Default. (a) Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If any Event of Default specified under Section 10.1
shall occur and be continuing, the Lenders and the Administrative Agent shall be
under no further obligation to make Loans and the Issuing Lender shall be under
no obligation to issue Letters of Credit and the Administrative Agent may, and
upon the request of the Required Lenders shall, take any or all of the following
actions: (i) declare the commitment of each Lender to make Loans and any
obligation of the Issuing Lender to issue, amend or extend Letters of Credit to
be terminated, whereupon such commitments and obligation shall be terminated;
(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; (iii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as Cash Collateral for its Obligations under the Loan
Documents, an amount equal to the Minimum Collateral Amount for all outstanding
Letters of Credit, and the Borrower hereby pledges to the Administrative Agent
and the Lenders, and grants to the Administrative Agent and the Lenders a
security interest in, all such Cash Collateral as security for such Obligations;
and (iv) exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents; provided that upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the Issuing Lender to issue, amend or extend any Letter of Credit
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to provide Cash Collateral
as set forth in clause (iii) above shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender. (b) Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree083.jpg]
77 68576829_13 [Sharing of Payments by Lenders], after obtaining the prior
written consent of the Administrative Agent, is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of the Borrower against any and all of the Obligations now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender, Affiliate or participant, irrespective of whether or not such Lender,
Issuing Lender, Affiliate or participant shall have made any demand under this
Agreement or any other Loan Document and although such Obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and (c) Enforcement of Rights and
Remedies. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Borrower shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with this Section 10.2 for the benefit of all the Lenders and the
Issuing Lender and the other Secured Parties; provided that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swing Loan Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or Swing
Loan Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.2(b)
(subject to the terms of Section 5.3 [Sharing of Payments by Lenders]), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to the Borrower under
any Insolvency Proceeding; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 10.2(c), and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.3 [Sharing of Payments by Lenders]),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 10.3
Application of Proceeds. From and after the date on which the Administrative
Agent has taken any action pursuant to Section 10.2 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 10.2(a)) and until the Facility Termination
Date, any and all proceeds received on account of the Obligations shall (subject
to Sections 2.10 and 10.2(a)(iii)) be applied as follows:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree084.jpg]
78 68576829_13 (a) First, to payment of that portion of the Obligations
constituting fees (other than Letter of Credit Fees), indemnities, expenses and
other amounts, including attorney fees, payable to the Administrative Agent in
its capacity as such, the Issuing Lender in its capacity as such and the Swing
Loan Lender in its capacity as such, ratably among the Administrative Agent, the
Issuing Lender and Swing Loan Lender in proportion to the respective amounts
described in this clause First payable to them; (b) Second, to payment of that
portion of the Obligations constituting fees, indemnities and other amounts
(other than principal, interest and Letter of Credit Fees) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them; (c) Third, to payment of that portion of the Obligations
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans
and Reimbursement Obligations, ratably among the Lenders and the Issuing Lender
in proportion to the respective amounts described in this clause Third payable
to them; (d) Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Lender Provided Interest Rate Hedges, Lender Provided Commodity
Hedges and Other Lender Provided Financial Service Products, ratably among the
Lenders, the Issuing Lender, the applicable Cash Management Banks, the
applicable Commodity Hedge Banks and the applicable Interest Rate Hedge Banks,
in proportion to the respective amounts described in this clause Fourth held by
them; (e) Fifth, to the Administrative Agent for the account of the Issuing
Lender, to Cash Collateralize any undrawn amounts under outstanding Letters of
Credit (to the extent not otherwise cash collateralized pursuant to this
Agreement); and (f) Last, the balance, if any, after all of the Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. In addition, notwithstanding the foregoing, Obligations
arising under Lender Provided Interest Rate Hedges, Lender Provided Commodity
Hedges and Other Lender Provided Financial Service Products shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may reasonably request, from the applicable Cash
Management Bank, Commodity Hedge Bank or Interest Rate Hedge Bank, as the case
may be. Each Cash Management Bank, Commodity Hedge Bank or Interest Rate Hedge
Bank not a party to the Credit Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice,



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree085.jpg]
79 68576829_13 be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of Article 11 hereof for itself
and its Affiliates as if a “Lender” party hereto. ARTICLE 11 THE ADMINISTRATIVE
AGENT 11.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC Bank, National Association to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and the Borrower
shall not have rights as a third-party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. 11.2 Rights as
a Lender. The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders. 11.3 Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent: (i) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Potential Default or
Event of Default has occurred and is continuing; (ii) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree086.jpg]
80 68576829_13 Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and (iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. (b) The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
12.1 [Modifications; Amendments and Waivers] and 10.2[Consequences of Event of
Default]), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Potential Default or Event of Default unless and until notice
describing such Potential Default or Event of Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. (d) Reserved. 11.4 Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree087.jpg]
81 68576829_13 contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 11.5 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facility as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. 11.6 Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Lender and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (so
long as no Potential Default or Event of Default has occurred and is
continuing), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree088.jpg]
82 68576829_13 (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Lender directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 12.3
[Expense; Indemnity; Damage Waiver] shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent. 11.7 Non-Reliance on Administrative Agent and
Other Lenders. Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 11.8 No Other
Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Bookrunners, Arrangers or Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder. 11.9
Administrative Agent’s Fee. The Borrower shall pay to the Administrative Agent a
nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of a letter
(the “Administrative Agent’s Letter”) between the Borrower and Administrative
Agent, as amended from time to time. 11.10 Administrative Agent May File Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Law,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree089.jpg]
83 68576829_13 (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit Obligations and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 2.9(b) [Letter of
Credit Fees] and 12.3 [Expenses; Indemnity; Damage Waiver]) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 12.3
[Expenses; Indemnity; Damage Waiver]. 11.11 Reserved. 11.12 No Reliance on
Administrative Agent’s Customer Identification Program. Each Lender acknowledges
and agrees that neither such Lender, nor any of its Affiliates, participants or
assignees, may rely on the Administrative Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with the Borrower, its Affiliates or its agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (i) any
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws. 11.13 Lender Provided Interest Rate
Hedges, Lender Provided Commodity Hedges and Other Lender Provided Financial
Service Products. Except as otherwise expressly set forth herein, no Cash
Management Bank, Commodity Hedge Bank or Interest Rate Hedge Bank that obtains
the benefits of Section 10.3 [Application of Proceeds] by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article 11 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Lender
Provided Interest Rate Hedges, Lender Provided Commodity Hedges and/or Other
Lender Provided Financial Service Products unless the Administrative Agent



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree090.jpg]
84 68576829_13 has received written notice of such Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Commodity Hedge Bank or Interest Rate Hedge
Bank, as the case may be. ARTICLE 12 MISCELLANEOUS 12.1 Modifications,
Amendments or Waivers. With the written consent of the Required Lenders, the
Administrative Agent, acting on behalf of all the Lenders, and the Borrower, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Borrower hereunder or thereunder, or may grant written waivers or
consents hereunder or thereunder. Any such agreement, waiver or consent made
with such written consent shall be effective to bind all the Lenders and the
Borrower; provided, that no such agreement, waiver or consent may be made which
will: (a) Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender; (b)
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment. Whether or not any Loans are outstanding, subject to Section
2.12, extend the Expiration Date or the time for payment of principal or
interest of any Loan, the Commitment Fee or any other fee payable to any Lender,
or reduce the principal amount of or the rate of interest borne by any Loan
(other than as a result of waiving the applicability of any post- default
increase in interest rates) or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby; or (c) Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of
Lenders], Section 11.4 [Exculpatory Provisions] or Section 5.3 [Sharing of
Payments by Lenders] or this Section 12.1, alter any provision regarding the pro
rata treatment of the Lenders or requiring all Lenders to authorize the taking
of any action or reduce any percentage specified in the definition of Required
Lenders, in each case without the consent of all of the Lenders; provided that
(i) no agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable and (ii) the
Administrative Agent’s Letter and the BAML Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
and provided, further that, if in connection with any proposed waiver, amendment
or modification referred to in Sections 12.1(a) through (c) above, there is a
Non-Consenting Lender, then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6(b) [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree091.jpg]
85 68576829_13 of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender. 12.2 No
Implied Waivers; Cumulative Remedies. No course of dealing and no delay or
failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No reasonable delay or failure to take action on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. 12.3 Expenses; Indemnity;
Damage Waiver. (a) Costs and Expenses. The Borrower shall pay (i) all
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), and shall pay all fees
and time charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, and (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Borrower’s
books, records and business properties. (b) Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
the Arrangers, each Lender and the Issuing



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree092.jpg]
86 68576829_13 Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from (and shall reimburse each Indemnitee as the same are
incurred), any and all losses, claims, damages, liabilities, penalties and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower but excluding other Indemnitees and its
Related Parties) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swing Loan Lender or any Related Party of any of the
foregoing, without relieving the Borrower from its obligation to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender, such Swing Loan Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Ratable Share at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent),the Issuing Lender or the Swing
Loan Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuing Lender or the Swing Loan Lender in connection with such capacity. The
obligations of the Lenders under this paragraph (b) are subject to the
provisions of Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans].



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree093.jpg]
87 68576829_13 (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 12.3(a) [Costs
and Expenses] shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent such liability or damages
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. (e) Payments. All amounts due under this Section shall be
payable not later than ten (10) days after demand therefor. (f) Survival. Each
party’s obligations under this Section shall survive the termination of the Loan
Documents and the termination of the Commitments and the repayment, satisfaction
or discharge of all Obligations. 12.4 Reserved. 12.5 Holidays. Whenever payment
of a Loan to be made or taken hereunder shall be due on a day which is not a
Business Day such payment shall be due on the next Business Day (except as
provided in Section 4.2 [Interest Periods]) and such extension of time shall be
included in computing interest and fees, except that the Loans shall be due on
the Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.
12.6 Notices; Effectiveness; Electronic Communication (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 12.6(b) [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B). Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree094.jpg]
88 68576829_13 recipient). Notices delivered through electronic communications
to the extent provided in 12.6(b) [Electronic Communications], shall be
effective as provided in such Section. (b) Electronic Communications. Notices
and other communications to the Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) Change of Address,
etc. Any party hereto may change its address, e-mail address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto. 12.7 Severability. The provisions of this Agreement are intended
to be severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction. Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Lender or the
Swing Loan Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited. 12.8 Duration; Survival. All
representations and warranties of the Borrower contained herein or made in
connection herewith shall survive the execution and delivery of this Agreement
and the completion of the transactions hereunder, and shall continue in full
force and effect until the Facility Termination Date. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5.1 [Payments]
and Section 12.3 [Expenses; Indemnity; Damage Waiver], shall survive the
Facility Termination Date. All other covenants and agreements of the Borrower
shall continue in full force and effect from and after the Closing Date and
until the Facility Termination Date.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree095.jpg]
89 68576829_13 12.9 Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void except as
expressly set forth herein). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section, Indemnitees and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Assignments by Lenders. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions: (i) Minimum Amounts. (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in clause (i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption Agreement, as of such “Trade
Date”) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Commitment of the assigning Lender, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed). (ii) Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree096.jpg]
90 68576829_13 (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and (C) the consent of the Issuing Lender and Swing Loan
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment of the Facility. (iv) Assignment and Assumption
Agreement. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. (v) No
Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof or (C)
any Disqualified Institution (to the extent that such institution has been
disclosed on a list that has been made available to all Lenders). (vi) No
Assignment to Natural Persons. No such assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person). (vii) Certain Additional
Payments. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swing Loan Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree097.jpg]
91 68576829_13 participations in Letters of Credit and Swing Loans in accordance
with its Ratable Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. (viii) Effectiveness; Release. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to paragraph (c) of this Section
12.9, from and after the effective date specified in each Assignment and
Assumption Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 4.4 [LIBOR Rate Unascertainable; Etc.],
5.8 [Increased Costs], 5.9 [Taxes], 5.10 [Indemnity] and 12.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section. (c) Register. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Institution (to the extent that such
institution has been disclosed on a list that has been made available to all
Lenders)) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and Lenders shall continue to deal solely and directly with such Lender



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree098.jpg]
92 68576829_13 in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 12.3 [Expenses; Indemnity; Damage Waiver] with
respect to any payments made by such Lender to its Participant(s). Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree (other than as is
already provided for herein) to any amendment, modification or waiver with
respect to Sections 12.1(a) [Increase of Commitment] or 12.1(b) [Extension of
Payment, Etc.] that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.4 [Libor Rate
Unascertainable, Etc.], 5.8 [Increased Costs], 5.9 [Taxes] and 5.10 [Indemnity]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9(g) [Status of Lenders] (it being understood that the
documentation required under Section 5.9(g) [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6(b) [Replacement of a Lender] and Section 5.6(c)
[Designation of a Different Lending Office] as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes], with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6(b) [Replacement of a
Lender] and Section 5.6(c) [Designation of Different Lending Office] with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.2(b) [Set-off] as though it
were a Lender; provided that such Participant agrees to be subject to Section
5.3 [Sharing of Payments by Lenders] as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges; Successors and Assigns Generally. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree099.jpg]
93 68576829_13 to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (f) Reserved. (g) Reserved. (h) Reserved. (i) Cashless Settlement.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.
12.10 Confidentiality. (a) General. Each of the Administrative Agent, the
Lenders and the Issuing Lender agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facility or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facility; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree100.jpg]
94 68576829_13 and the Lenders in connection with the administration of this
Agreement, the other Loan Documents, and the Commitments. For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. (b)
Sharing Information With Affiliates of the Lenders. The Borrower acknowledges
that from time to time financial advisory, investment banking and other services
may be offered or provided to the Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement to any such Subsidiary or
Affiliate subject to the provisions of Section 12.10(a) [General]. 12.11
Counterparts; Integration; Effectiveness. (a) Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof including any
prior confidentiality agreements and commitments. Except as provided in Article
7 [Conditions Of Lending And Issuance Of Letters Of Credit], this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement. (b) Electronic Execution of Assignments.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree101.jpg]
95 68576829_13 12.12 Choice of Law Submission to Jurisdiction; Waiver of Venue;
Service of Process; Waiver of Jury Trail. (a) Governing Law. This Agreement and
the other Loan Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York. Each standby Letter of Credit issued under this
Agreement shall be subject, as applicable, to the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts of any jurisdiction. (b) Waiver of Venue. The
Borrower irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court. (c) Service
of Process. Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 12.6 [ Notices; Effectiveness; Electronic
Communication]. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree102.jpg]
96 68576829_13 (d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 12.13 USA
Patriot Act Notice. Each Lender that is subject to the USA Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
the Borrower and its Subsidiaries and other information that will allow such
Lender or Administrative Agent, as applicable, to identify the Borrower and its
Subsidiaries in accordance with the USA Patriot Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act. 12.14 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
the Borrower, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b) (i) each of the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (ii) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree103.jpg]
97 68576829_13 permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby. [REMAINDER
OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree104.jpg]
CREDIT AGREEMENT SIGNATURE PAGE IN WITNESS WHEREOF, the parties hereto, by their
officers thereunto duly authorized, have executed this Agreement as of the day
and year first above written. ATTEST: BORROWER CHESAPEAKE UTILITIES CORPORATION
By: Name: Title:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree105.jpg]
CREDIT AGREEMENT SIGNATURE PAGE PNC BANK, NATIONAL ASSOCIATION, individually and
as Administrative Agent By: Name: Nicholas Stanek Title: Vice President



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree106.jpg]
CREDIT AGREEMENT SIGNATURE PAGE BANK OF AMERICA, N.A. By: Name:
Title:_____________________________________



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree107.jpg]
CREDIT AGREEMENT SIGNATURE PAGE CITIZENS BANK NA By: Name: Title:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree108.jpg]
CREDIT AGREEMENT SIGNATURE PAGE ROYAL BANK OF CANADA By: Name: Title:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree109.jpg]
CREDIT AGREEMENT SIGNATURE PAGE WELLS FARGO BANK, NATIONAL ASSOCIATION By: Name:
Title:



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree110.jpg]
68576829_13 SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2 Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
Lender Amount of Commitment for Revolving Credit Loans Ratable Share Name: PNC
Bank, National Association Address: 500 First Avenue Pittsburgh, PA 15219
Attention of: Agency Services Loan Administration Telecopy 412-762-8672
$37,500,000 25.000000000% Name: Bank of America, N.A. Address: 421 Fayetteville
St. 17th Floor, Raleigh, NC 27601 Attention: Keith T. Erazmus Telephone:
919-829-6888 Telecopy: 415-228-6607 $37,500,000 25.000000000% Name: Citizens
Bank NA Address: 919 N Market Street, 8th Floor, Wilmington, DE 19801 Attention:
Edward S Winslow Telephone: 302-425-7364 Telecopy: 302-655-5379 $25,000,000
16.6666666667% Name: Royal Bank of Canada Address: 200 Vesey Street, New York,
NY 10281 Attention: Rahul Shah Telephone: (212) 858-6053 $25,000,000
16.6666666667% Name: Wells Fargo Bank, National Association Address: 301 S.
College St., 11th Floor, Charlotte NC 28202, MAC D1053-115 Attention: Allison
Newman Telephone: 704-410-0856 $25,000,000 16.6666666667% Total $150,000,000
100.000000000%



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree111.jpg]
68576829_13 SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2 Part 2 - Addresses for Notices to Borrower: ADMINISTRATIVE AGENT
Name: PNC Bank, National Association Address: 500 First Avenue Pittsburgh, PA
15219 Attention of: Agency Services Loan Administration Telecopy 412-762-8672
With a Copy To: Agency Services, PNC Bank, National Association Mail Stop:
P7-PFSC-04-I Address: 500 First Avenue Pittsburgh, PA 15219 Attention: Agency
Services Telephone: 412 762 6442 Telecopy: 412 762 8672 BORROWER: Name:
Chesapeake Utilities Corporation Address: 909 Silver Lake Boulevard Dover,
Delaware 19904 Attention: Beth W. Cooper, Senior Vice President & Chief
Financial Officer Chesapeake Utilities Corporation Telephone: 302-734-6022
Telecopy: 302-734-6750



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree112.jpg]
68576829_13 SCHEDULE 1.1(P) PERMITTED LIENS Page 1 of 1 1. The FPU Indebtedness
is secured by the Indenture of Mortgage and Deed of Trust, dated as of September
1, 1942, as amended, supplemented and modified, by the Borrower, in favor of
U.S. Bank National Association (successor to the original trustees), as trustee.
2. Capacity, Supply and Operating Agreement and Capital Lease Obligation, dated
May 21, 2013, between Sandpiper Energy, Inc. and Eastern Gas and Water
Investment Company, LLC due May 1, 2019.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree113.jpg]
68576829_13 SCHEDULE 6.2 SUBSIDIARIES Page 1 of 1 Name Jurisdiction of
Organization Owner Ownership Percentage Eastern Shore Natural Gas Company
Delaware Chesapeake Utilities Corporation 100% Sharp Energy, Inc. Delaware
Chesapeake Utilities Corporation 100% Sharpgas, Inc. Delaware Sharp Energy, Inc.
100% Xeron, Inc. Mississippi Chesapeake Utilities Corporation 100% Peninsula
Energy Services Company, Inc. Delaware Chesapeake Utilities Corporation 100%
Peninsula Pipeline Company, Inc. Delaware Chesapeake Utilities Corporation 100%
Florida Public Utilities Company Florida Chesapeake Utilities Corporation 100%
Flo-Gas Corporation Florida Florida Public Utilities Company 100% Chesapeake
Service Company Delaware Chesapeake Utilities Corporation 100% Skipjack, Inc.
Delaware Chesapeake Service Company 100% Chesapeake Investment Company Delaware
Chesapeake Service Company 100% Eastern Shore Real Estate, Inc. Delaware
Chesapeake Service Company 100% Chesapeake OnSight Services, LLC Delaware
Chesapeake Utilities Corporation 100% Sandpiper Energy, Inc. Delaware Chesapeake
Utilities Corporation 100% Eight Flags Energy, LLC Delaware Chesapeake OnSight
Services, LLC 100% Austin Cox Home Services, Inc. Delaware Chesapeake Utilities
Corporation 100% Grove Energy, Inc. Delaware Chesapeake Utilities Corporation
100% Aspire Energy of Ohio, LLC Delaware Chesapeake Utilities Corporation 100%
Sharp Water, Inc. (Inactive) Delaware Chesapeake Utilities Corporation 100%
aQuality Company, Inc. (Inactive) Delaware Chesapeake Utilities Corporation 100%



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree114.jpg]
68576829_13 SCHEDULE 6.6(B) INDEBTEDNESS AND LIABILITIES Page 1 of 1 None.



--------------------------------------------------------------------------------



 
[pncchesapeakecreditagree115.jpg]
68576829_13 SCHEDULE 9.1 PERMITTED INDEBTEDNESS Page 1 of 1 1. Note Purchase
Agreement, dated September 5, 2013, regarding $20,000,000 3.73% Series A, Senior
Unsecured Notes, due December 16, 2028 and $50,000,000 3.88% Series B, Senior
Unsecured Notes, due May 15, 2029 2. Note Agreement, dated June 29, 2010, as
amended by First Amendment June 20, 2011, regarding $29,000,000 5.68% Series A,
Senior Unsecured Notes, due June 30, 2026 and $7,000,000 6.43% Series B, Senior
Unsecured Notes, due May 2, 2028 3. Note Agreement, dated October 31, 2008, as
amended, regarding $30,000,000 5.93% Senior Unsecured Notes, due October 31,
2023 4. Note Agreement, dated October 18, 2005, as amended, regarding
$20,000,000 5.50% Senior Unsecured Notes, due October 12, 2020 5. Note
Agreement, dated October 31, 2002, as amended, regarding $30,000,000 6.64%
Senior Unsecured Notes, due October 31, 2017 6. Indenture of Mortgage and Deed
of Trust, dated September 1, 1942, between Florida Public Utilities Company and
the trustee, for the First Mortgage Bonds, all supplemental indentures thereto
and the First Colony Bond Purchase Agreement. 7. Letter Agreement, dated
September 26, 2003, between Chesapeake Utilities Corporation and PNC Bank,
National Association, as amended 8. Loan Agreement, dated September 12, 2002,
between Chesapeake Utilities Corporation and Bank of America, N.A., as amended.
9. Revolving Credit Agreement dated December 29, 2014, between Chesapeake
Utilities Corporation and Citizens Bank, National Association. 10. Capacity,
Supply and Operating Agreement and Capital Lease Obligation, dated May 21, 2013,
between Sandpiper Energy, Inc. and Eastern Gas and Water Investment Company, LLC
due May 1, 2019. 11. Consulting Agreement, dated February 5, 2013, between
Flo-Gas Corporation and Glades Gas Co., Inc. due February 15, 2018. 12. Private
Shelf Agreement, dated October 8, 2015, between Chesapeake Utilities Corporation
and Prudential Investment Management, Inc. and the other purchasers that may
become a party thereto from time to time.



--------------------------------------------------------------------------------



 